Exhibit 10.14

























VECTRUS 401(k) PLAN


(Amended and Restated Effective September 27, 2014)








--------------------------------------------------------------------------------




VECTRUS 401(k) PLAN


(Amended and Restated Effective September 27, 2014)


TABLE OF CONTENTS
PREAMBLE
 
ARTICLE 1. DEFINITIONS
 
 
1.01"Accounts"
4
 
1.02"Actual Deferral Percentage"
4
 
1.03"Affiliated Employer"
4
 
1.04“After-Tax Contributions”
4
 
1.05“After-Tax Account”
4
 
1.06"Annual Dollar Limit"
4
 
1.07"Annuity Starting Date"
4
 
1.08"Benefits Administration Committee"
4
 
1.09"Beneficiary"
4
 
1.10"Board of Directors"
5
 
1.11"Catch-Up Contributions"
5
 
1.12"Code"
5
 
1.13"Compensation"
5
 
1.14"Contribution Percentage"
5
 
1.15"Contribution Ratio"
5
 
1.16“Contributing Participant"
6
 
1.17“Davis-Bacon Act"
6
 
1.18"Deferral Ratio"
6
 
1.19"Deferred Cash Contributions"
6
 
1.20"Discretionary Profit Sharing Contributions"
7
 
1.21"Earnings"
7
 
1.22"Effective Date"
7


Vectrus 401(k) Plan    i

--------------------------------------------------------------------------------




 
1.23"Eligible Employee"
7
 
1.24"Employee"
7
 
1.25“Employee Plans Compliance Resolution System”
8
 
1.26"Employer"
8
 
1.27"Employer Account"
9
 
1.28"ERISA"
9
 
1.29“Exelis Stock”
9
 
1.30“Exelis Stock Fund”
9
 
1.31"Floor Contributions"
9
 
1.32"Fund" or "Investment Fund"
9
 
1.33"Fringe Contributions"
9
 
1.34"Highly Compensated Employee"
9
 
1.35“ISP”
9
 
1.36"Leased Employee"
9
 
1.37"Match Account"
10
 
1.38"Matching Contributions"
10
 
1.39"Money Purchase Contributions"
10
 
1.40"Nonhighly Compensated Employee"
10
 
1.41"Notice"
10
 
1.42"PFTIC"
10
 
1.43"Participant"
10
 
1.44"Plan"
10
 
1.45"Plan Year"
10
 
1.46"Pre-Tax Account"
10
 
1.47"Pre-Tax Contributions"
10


Vectrus 401(k) Plan    ii

--------------------------------------------------------------------------------




 
1.48"Prevailing Wage Determination"
10
 
1.49“Prior Plan Employer Contribution Account”
10
 
1.50"Qualified Joint and Survivor Annuity"
10
 
1.51"Rollover Account"
11
 
1.52"Rollover Contributions"
11
 
1.53"Roth Account"
11
 
1.54“Roth Catch-Up Contributions”
11
 
1.55"Roth Contributions"
11
 
1.56“Roth Rollover Account”
11
 
1.57“Roth Rollover Contribution”
11
 
1.58“SCA or Service Contract Act”
11
 
1.59“Severance from Employment”
11
 
1.60"Spousal Consent"
11
 
1.61“Spouse”
11
 
1.62"Statutory Compensation"
12
 
1.63"Total and Permanent Disability"
12
 
1.64"Trust" or "Trust Fund"
12
 
1.65"Trustee"
12
 
1.66“United States”
12
 
1.67means the United States as defined in Section 7701(a)(9) of the Code.
12
 
1.68"Valuation Date"
12
 
1.69“Vectrus Stock”
12
 
1.70“Vectrus Stock Fund”
13
ARTICLE 2. ELIGIBILITY AND PARTICIPATION
 
 
2.01Eligibility
13
 
2.02Participation
13


Vectrus 401(k) Plan    iii

--------------------------------------------------------------------------------




 
2.03Reemployment of Former Employees and Former Participants
13
 
2.04Transferred Participants
13
 
2.05Termination of Participation
13
ARTICLE 3. CONTRIBUTIONS
 
 
3.01Deferred Cash Contributions
14
 
3.02After-Tax Contributions
16
 
3.03Matching Contributions
16
 
3.04Non-Matching Employer Contributions
17
 
3.05Rollover Contributions
17
 
3.06Change in Contributions
18
 
3.07Suspension of Contributions
18
 
3.08Actual Deferral Percentage Test ("ADP Test")
18
 
3.09Contribution Percentage Test ("ACP Test")
19
 
3.10Additional Discrimination Testing Provisions
20
 
3.11Maximum Annual Additions
22
 
3.12Return of Contributions
23
 
3.13Contributions Not Contingent Upon Profits
24
 
3.14Contributions For a Period in Uniformed Services
24
ARTICLE 4. INVESTMENT OF CONTRIBUTIONS
 
 
4.01Management of Funds
25
 
4.02Investment Funds
26
 
4.03Investment of Contributions
26
 
4.04Changes in Investment Election for Future Contributions
27
 
4.05Reallocation of Investments
27
 
4.06Valuation Date
28
 
4.07Right to Change Procedures
28


Vectrus 401(k) Plan    iv

--------------------------------------------------------------------------------




 
4.08Statement of Accounts
28
 
4.09Voting of Vectrus Stock
28
 
4.10Blackout Periods
28
ARTICLE 5. VESTED PORTION OF ACCOUNTS
 
 
5.01Vesting of Accounts
29
ARTICLE 6. WITHDRAWALS WHILE STILL EMPLOYED
 
 
6.01Withdrawals of Rollover Contributions and After-Tax Contributions
29
 
6.02Withdrawals After Age 59½
29
 
6.03Withdrawals of Money Purchase Contributions After Age 62
29
 
6.04Withdrawals Due to Total and Permanent Disability
29
 
6.05Hardship Withdrawal
29
 
6.06Procedures and Restrictions
31
ARTICLE 7. LOANS TO PARTICIPANTS
 
 
7.01Eligibility
31
 
7.02Amount Available
31
 
7.03Interest
31
 
7.04Security for Loan
32
 
7.05Terms
32
ARTICLE 8. DISTRIBUTION OF ACCOUNTS UPON SEVERANCE FROM EMPLOYMENT OR DEATH
 
 
8.01Eligibility
33
 
8.02Forms of Distribution
33
 
8.03Commencement of Payments
34
 
8.04Age 70½ Required Distributions
35
 
8.05Status of Accounts Pending Distribution
36
 
8.06Proof of Death and Right of Beneficiary or Other Person
36
 
8.07Distribution Limitation
36


Vectrus 401(k) Plan    v

--------------------------------------------------------------------------------




 
8.08Direct Rollover of Certain Distributions
36
 
8.09Notice and Consent to Distribution
38
ARTICLE 9. ADMINISTRATION OF PLAN
 
 
9.01Plan Administrator
39
 
9.02Appointment of Benefits Administration Committee
39
 
9.03Duties and Powers of Benefits Administration Committee
39
 
9.04Appointment of Investment Committee
40
 
9.05Duties and Powers of the PFTIC
40
 
9.06Named Fiduciary
41
 
9.07Meetings
41
 
9.08Compensation and Bonding
41
 
9.09Addresses
41
 
9.10Trustee and Trust
41
 
9.11Records
42
 
9.12Claims
42
ARTICLE 10. MANAGEMENT OF FUNDS
 
 
10.01Pension Fund Trust and Investment Committee
42
 
10.02Trust Agreement
42
 
10.03Fiscal Year
42
 
10.04Exclusive Benefit Rule
42
ARTICLE 11. AMENDMENT, MERGER AND TERMINATION
 
 
11.01Amendment of Plan
43
 
11.02Merger, Consolidation or Transfer
43
 
11.03Additional Participating Employers
43
 
11.04Termination of Plan
43
ARTICLE 12. GENERAL PROVISIONS
 
 
12.01Nonalienation
44


Vectrus 401(k) Plan    vi

--------------------------------------------------------------------------------




 
12.02Conditions of Employment Not Affected by Plan
45
 
12.03Facility of Payment
45
 
12.04Erroneous Allocation
45
 
12.05Information
46
 
12.06Top-Heavy Provisions
46
 
12.07Missing Participants and Beneficiaries
47
 
12.08Elections and Notices
48
 
12.09Construction
48
APPENDIX A – BENEFIT GROUPS AND PROJECTS 
Covered By THE VECTRUS 401(k) Plan
49
APPENDIX B – FORMER ISP PARTICIPANTS 
TRANSFERRED TO THE VECTRUS 401(k) Plan
55

    




    


    


    


    


    


    


    
    
    





Vectrus 401(k) Plan    vii

--------------------------------------------------------------------------------




VECTRUS 401(k) PLAN
(Amended and Restated Effective September 27, 2014)

Vectrus 401(k) Plan    1

--------------------------------------------------------------------------------




PREAMBLE
Effective September 1, 1992, ITT Federal Services Corporation adopted the CSA
Money Purchase Pension Plan and Trust (the "CSA Plan") for project-benefited
employees at a number of specified locations. The CSA Plan was merged into the
ITT Federal Services Corporation Retirement/Savings Plan (the "ITT Plan") for
specified employees of ITT Federal Services Corporation. In addition, another
prior plan, the Contractors and Employees Retirement Plan and Trust (the
"Contractors and Employees Plan"), for project-benefited employees at Fort Sill,
Oklahoma, was merged into the ITT Plan.
The provisions of the ITT Plan, including the merged provisions of the
Contractors and Employees Plan and the CSA Plan, were contained in a
pre-approved plan document sponsored by CIGNA Retirement & Investment Services
("CIGNA").
On September 1, 2001, ITT Industries, Systems Division, executed a Certification
of Intent to Adopt Volume Submitter Plan. The ITT Plan was amended and restated
to comply with the series of laws referred to as GUST in the form of the CIGNA
volume submitter plan. That amended and restated ITT Plan was executed September
30, 2003, and was submitted to the Internal Revenue Service (the “IRS”) on
January 31, 2004. A favorable determination letter was issued on the restated
ITT Plan on March 8, 2005.
CIGNA was acquired by Prudential Financial, Inc., in March 2004. The provisions
of the ITT Plan were then contained in a pre-approved plan document sponsored by
Prudential Financial, Inc.
The ITT Plan was subsequently timely amended to comply with the Economic Growth
and Tax Relief Reconciliation Act of 2001 ("EGTRRA"), the revised mandatory
cash-out rules under Section 411(a)(11) of the Code, and the final regulations
issued under Sections 401(k) and (m) of the Code, all by adopting amendments
prepared by the sponsor of the volume submitter plan. Subsequently, the ITT Plan
was further amended to make certain design changes, to add Roth contributions,
to comply with final regulations under Section 415 of the Code and to comply
with the Pension Protection Act of 2006. These subsequent amendments were not
prepared by the sponsor of the volume submitter plan and accordingly the ITT
Plan became an individually designed plan.
The ITT Plan was subsequently amended and restated, generally effective January
1, 2010, in its entirety as an individually designed plan. That restatement
incorporated all amendments adopted since its last restatement and was intended
to reflect then-current law and regulations, including but not limited to
EGTRRA; technical corrections made by the Job Creation and Worker Assistance Act
of 2002; the Pension Funding Equity Act of 2004; the American Jobs Creation Act
of 2004; the Katrina Emergency Tax Relief Act of 2005; the Gulf Opportunity Zone
Act of 2005; the Pension Protection Act of 2006; the U.S. Troop Readiness,
Veterans' Care, Katrina Recovery, and Iraq Accountability Appropriations Act,
2007; the Heroes Earnings Assistance and Relief Tax Act of 2008; the Emergency
Economic Stabilization Act of 2008; and the Worker, Retiree, and Employer
Recovery Act of 2008, to the extent applicable and effective as of the date of
that restatement. That restatement also reflected required or permitted
amendments under the Heroes Earnings Assistance and Relief Tax Act of 2008.
Effective October 31, 2011, sponsorship of the ITT Plan was assumed by Exelis
Inc (“Exelis”). The ITT Plan was re-named the Exelis Systems Corporation
Retirement and Savings Plan (the “Prior Plan”). The Prior Plan was amended and
restated effective January 1, 2014, to incorporate all amendments to the
previous restatement. The restatement was intended to reflect the qualification
requirements contained in the 2012 Cumulative List of Changes in Plan
Qualification Requirements, as issued by the IRS in Notice 2012-76 and was
submitted under Cycle C.
Effective February 4, 2014, Exelis caused the Prior Plan to be divided into two
plans, one being the Prior Plan and the other being the Exelis IS Retirement
Savings Plan (the “IS Plan”). Exelis caused the IS Plan to be created to accept
the Accounts (as this term is defined in both the Prior Plan and the IS Plan) of
those Exelis employees listed in Appendix A – Benefit Groups and Projects (As
Updated Effective 2/14/14) to the IS Plan.

Vectrus 401(k) Plan    2

--------------------------------------------------------------------------------




Effective September 27, 2014, Exelis restructured into two separate,
publicly-traded companies named Exelis Inc. and Vectrus, Inc. Pursuant to the
Employee Matters Agreement by and between Exelis, Inc. and Vectrus, Inc. dated
as of September 27, 2014, (the “EMA”), Vectrus Systems Corporation (“Vectrus”),
a wholly owned subsidiary of Vectrus, Inc., hereby assumes sponsorship of the
Prior Plan. In connection with its assumption of the Plan, Vectrus is amending
and restating the Prior Plan to re-name it the Vectrus 401(k) Plan (the “Plan”),
to include all amendments adopted since the Prior Plan’s restatement effective
January 1, 2014, and to make conforming changes to the Plan in satisfaction of
Article VIII of the EMA, including but not limited to amending the Plan to
accept the transfer of Accounts (as this term is defined in the Exelis Salaried
Investment and Savings Plan (the “ISP”)) to the Plan for all active Management
Benefitted Employees (as this term is defined in the EMA) and active PP
Employees (as this term is defined in the EMA) who formerly participated and had
accounts in the ISP and to allow for the holding of the common stock of Vectrus,
Inc. and Exelis. In addition, the Plan is being amended to add matching
contributions for participants who are Management Benefitted Employees and those
management employees who are added prospectively to Appendix A, to accommodate
after-tax contributions and to allow for rollovers of Roth and after-tax
contributions.
The provisions of the restated Plan are conditioned upon the Plan's
qualification under Section 401(a) of the Code and Employer contributions being
deductible under Section 404 of the Code. It is further intended that the Plan
also conform to the requirements of Title I of ERISA and that the Trust be
qualified under Section 501 of the Code.
The amended and restated Plan applies only to Participants whose employment
terminates on or after the Effective Time (as this term is defined in the EMA).
The amended and restated Plan shall have no effect on the benefits of previously
retired or terminated persons, except as otherwise expressly provided in the
Plan or adopting resolutions or as required by law.


VECTRUS 401(k) PLAN
(Amended and Restated Effective September 27, 2014)

Vectrus 401(k) Plan    3

--------------------------------------------------------------------------------




ARTICLE 1. DEFINITIONS
1.01
"Accounts" means the Employer Account, the Match Account, the Pre-Tax Account,
the Roth Account, the After-Tax Account, the Rollover Account, the Roth Rollover
Account and the Prior Plan Employer Contribution Account.

1.02
"Actual Deferral Percentage" means, with respect to a specified group of
Employees, the average of the Deferral Ratios of the Employees in the specified
group. The Actual Deferral Percentage for each group shall be calculated to the
nearest one one-hundredth of 1 percent.

1.03
"Affiliated Employer" means any division, subsidiary or affiliated company of
the Employer not participating in the Plan and designated by the Board of
Directors as an Affiliated Employer for purposes of the Plan during the period
for which such designation exists; provided, however, that any such division,
subsidiary or affiliated company not participating in the Plan which is:

(a)
a component member of a controlled group of corporations (as defined in Section
414(b) of the Code), which controlled group of corporations includes as a
component member the Employer;

(b)
any trade or business under common control (as defined in Section 414(c) of the
Code) with the Employer;

(c)
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Section 414(m) of the Code) which
includes the Employer; or

(d)
any other entity required to be aggregated with the Employer pursuant to the
regulations under Section 414(o) of the Code,

shall automatically be an Affiliated Employer hereunder during the period it is
a division, subsidiary or affiliated company of the Employer or during such
period as may otherwise be determined by the Board of Directors.
Notwithstanding the foregoing, for purposes of the preceding sentence, Section
3.11 and the definitions under Sections 414(b) and (c) of the Code shall be
modified as provided in Section 415(h) of the Code.
1.04
“After-Tax Contributions” means the After-Tax Contributions contributed pursuant
to Section 3.02.

1.05
“After-Tax Account” means the account credited with After-Tax Contributions,
including earnings and losses thereon.

1.06
"Annual Dollar Limit" means $200,000, as adjusted from time to time for cost of
living in accordance with Section 401(a)(17)(B) of the Code.

1.07
"Annuity Starting Date" means the first day of the first period for which an
amount is paid as an annuity or in any other form following a Participant's
retirement or other Severance from Employment.

1.08
"Benefits Administration Committee" means the body, or its successor, that is
established by and performs the administrative functions of the Plan, as set
forth in ARTICLE 9. Prior to September 27, 2014, the BAC meant the Exelis
Benefits Administration Committee as established under the Exelis Salaried
Retirement Plan, and prior to October 31, 2011, BAC meant the ITT Benefits
Administration Committee as established under the ITT Salaried Retirement Plan.


Vectrus 401(k) Plan    4

--------------------------------------------------------------------------------




1.09
"Beneficiary" means any person, persons or entity designated by a Participant to
receive any benefits payable in the event of the Participant's death. However, a
married Participant's Spouse shall be the Participant's sole Beneficiary unless
or until the Participant elects another Beneficiary with Spousal Consent. If no
Beneficiary designation is in effect at the Participant's death or if no person,
persons or entity so designated survives the Participant, the Participant's
surviving Spouse, if any, shall be the sole Beneficiary; otherwise the
Beneficiary shall be the personal representative of the estate of the
Participant.

1.10
"Board of Directors" means the board of directors of Vectrus Systems
Corporation. Prior to September 27, 2014, Board of Directors meant the board of
directors of Exelis Inc. Prior to October 31, 2011, Board of Directors meant the
board of directors of ITT Corporation.

1.11
"Catch-Up Contributions" means Deferred Cash Contributions made to the Plan
pursuant to Section 3.01(b), which constitute catch-up contributions under
Section 414(v) of the Code.

1.12
"Code" means the Internal Revenue Code of 1986, as amended from time to time.

1.13
"Compensation" means regular or base salary or wages paid by the Employer to a
Participant while an Eligible Employee for the period specified in the Plan,
including amounts that are contributed by the Employer pursuant to a salary
reduction agreement and that are not includible in the gross income of the
Participant under Sections 125, 132(f)(4), 402(e)(3), 402(h)(1)(B) or 457(b) of
the Code, subject to the following special rules:

(a)
For a Participant's initial year of participation, Compensation shall be
recognized as of such Eligible Employee's effective date of participation
pursuant Section 2.02.

(b)
If any class of Employees is excluded from the Plan, then Compensation for any
Employee who becomes eligible or ceases to be eligible to participate during a
Plan Year shall only include Compensation while the Employee is an Eligible
Employee.

(c)
Compensation for a Plan Year shall not exceed the Annual Dollar Limit. For
purposes of determining the amount of Deferred Cash Contributions that a
Participant may make in any Plan Year, the applicable maximum percentage limit
specified in Section 3.01(a) shall be applied to Compensation up to the Annual
Dollar Limit and the resulting dollar amount shall be the maximum amount of
contributions the Participant may make for the Plan Year, subject to the dollar
limit under Section 402(g) of the Code with respect to a Participant's Deferred
Cash Contributions.

(d)
Compensation for purposes of determining a Participant's Deferred Cash
Contributions shall not include amounts that are excluded from compensation
within the meaning of Section 415(c)(3) of the Code and Treas. Reg. §
1.415(c)(2).

(e)
Compensation shall include military differential wage payments (as defined in
Section 3401(h)(2) of the Code) paid to an individual by the Employer.

1.14
"Contribution Percentage" means, with respect to a specified group of Eligible
Employees, the average of the Contribution Ratios for the Eligible Employees in
the specified group. The Contribution Percentage for a specified group shall be
calculated to the nearest one one-hundredth of 1 percent.


Vectrus 401(k) Plan    5

--------------------------------------------------------------------------------




1.15
"Contribution Ratio" means, with respect to an Eligible Employee for a Plan
Year, the ratio calculated by dividing the amount determined under (a) below by
the amount determined under (b) below.

(a)
The Eligible Employee's After-Tax Contributions and Matching Contributions
(excluding any Matching Contributions forfeited under the provisions of Sections
3.01 and 3.08) for that Plan Year. For this purpose:

(i)
After-Tax Contributions shall be taken into account if they are withheld for the
Plan Year and are paid to the Trustee within a reasonable period after having
been withheld; and

(ii)
Matching Contributions shall be taken into account only if they are allocated to
the Eligible Employee's Match Account as of a date within the Plan Year; they
relate to an Employee's contributions for the Plan Year; and they are actually
paid to the Trustee no later than 12 months after the end of the Plan Year to
which the contributions relate.

(b)
The Eligible Employee's Statutory Compensation for the entire Plan Year;
provided that, upon the direction of the Benefits Administration Committee,
Statutory Compensation for a Plan Year shall only be counted if received during
the period an Employee is, or is eligible to become, a Participant.

The Contribution Ratio for each Eligible Employee shall be calculated to the
nearest one one-hundredth of 1 percent.
1.16
“Contributing Participant" means any Participant who is making Deferred Cash
Contributions pursuant to Section 3.01 and/or After-Tax Contributions pursuant
to Section 3.02 after meeting the eligibility requirements of Section 2.01(b).

1.17
“Davis-Bacon Act" means the Davis-Bacon Act (40 U.S.C. Section 276(a) et seq.,
as amended from time to time), which guarantees minimum wages to laborers and
mechanics employed on federal government contracts from the construction,
alteration or repair of public buildings or works. The minimums are the amounts
found by the Secretary of Labor to be prevailing for similar workers in the area
in which the work is to be done.

1.18
"Deferral Ratio" means, with respect to an Eligible Employee for a Plan Year,
the ratio calculated by dividing the amount determined under (a) below by the
amount determined under (b) below.

(a)
The sum for the Plan Year of the Eligible Employee's Deferred Cash Contributions
made pursuant to Section 3.01(a) (including Deferred Cash Contributions returned
to a Highly Compensated Employee under Section 3.01(e) and Deferred Cash
Contributions returned to any Eligible Employee pursuant to Section 3.01(f)).
For this purpose, Deferred Cash Contributions may be taken into account for a
Plan Year only if they:

(i)
relate to compensation that either would have been received by the Eligible
Employee in the Plan Year but for the deferral election or are attributable to
services performed by the Eligible Employee in the Plan Year and would have been
received by the Eligible Employee within 2½ months after the close of the Plan
Year but for the deferral election;

(ii)
are allocated to the Eligible Employee as of a date within that Plan Year and
the allocation is not contingent on the participation or performance of service
after such date; and


Vectrus 401(k) Plan    6

--------------------------------------------------------------------------------




(iii)
are actually paid to the Trustees no later than 12 months after the end of the
Plan Year to which the contributions relate.

(b)
The Eligible Employee's Statutory Compensation for the entire Plan Year,
provided that, upon the direction of the Benefits Administration Committee,
Statutory Compensation for a Plan Year shall only be counted if received during
the period an Employee is, or is eligible to become, a Participant.

The Deferral Ratio for each Eligible Employee shall be calculated to the nearest
one one-hundredth of 1 percent.
1.19
"Deferred Cash Contributions" means the Pre-Tax Contributions and Roth
Contributions contributed pursuant to Section 3.01.

1.20
"Discretionary Profit Sharing Contributions" means discretionary Employer
contributions made pursuant to Section 3.04(c).

1.21
"Earnings" means the amount of income, if any, to be returned with any excess
deferrals, excess contributions, or excess aggregate contributions under
Sections 3.01, 3.02, 3.08, and/or 3.09 for the Plan Year, determined in
accordance with regulations prescribed by the Secretary of the Treasury under
the provisions of Sections 402(g), 401(k) and 401(m) of the Code.

1.22
"Effective Date" means September 27, 2014. The original effective date of the
Plan was September 1, 1992.

1.23
"Eligible Employee" means an Employee described in (a) below excluding any
Employee described in (b) below.

(a)
An Eligible Employee is any Employee of the Employer included in a benefit group
or project (i.e., SCA contract, union or management group) specified in Appendix
A who satisfies (i), (ii) or, effective May 7, 2012, (iii) below, but who is not
otherwise excluded under (b) below:

(i)
An Employee who is paid from a payroll maintained in the United States.

(ii)
An Employee who is not eligible under (i) above and is paid in United States
currency and is a United States citizen or tax resident as defined in
Section 7701(b) of the Code.

(iii)
Effective May 7, 2012, an Employee who is not eligible under (i) above and who
is not eligible under (ii) above solely because he or she is not paid in United
States currency, provided:

(A)
he or she is paid in the currency prescribed under the applicable contract;

(B)
he or she is a United States citizen or tax resident as defined in Section
7701(b) of the Code; and

(C)
he or she is subject to United States employment and income taxes and his or her
United States employment and income taxes and his or her contributions to
employee benefit plans are calculated and deducted from pay on the basis of
United States currency.


Vectrus 401(k) Plan    7

--------------------------------------------------------------------------------




If such Employee's status is subsequently reclassified so that he or she is
subject to employment or other residency tax obligations in his or her host
country, he or she shall immediately cease to be an Eligible Employee.
(b)
Notwithstanding anything contained herein to the contrary an Eligible Employee
does not include:

(i)
an Employee who is eligible to participate in any other 401(k) plan sponsored by
the Employer or any Affiliated Employer, including but not limited to any
employee who is eligible to participate in a multiemployer plan to which the
Employer or any Affiliated Employer is obligated to remit and/or make
contributions;

(ii)
an Employee working in Puerto Rico;

(iii)
an Employee working for Vectrus Federal Services International, LTD; or

(iv)
an Employee of an Affiliated Employer, unless such Affiliated Employer has
adopted the Plan pursuant to Section 11.03.

1.24
"Employee" means any person employed by the Employer or an Affiliated Employer
who receives compensation other than a pension, severance pay, retainer or fee
under contract but excluding:

(a)
any Leased Employee;

(b)
any person who is included in a unit of employees covered by a collective
bargaining agreement that does not provide for his or her participation in the
Plan;

(c)
any person on the payroll of a third party with whom the Employer has contracted
for the provision of such person's services;

(d)
any person who is a nonresident alien and receives no earned income from the
Employer that constitutes income from sources within the United States as
defined in Section 410(b)(3)(C) of the Code; and

(e)
any person classified as an independent contractor or consultant by the
Employer, (regardless of the status of the individual for income tax withholding
or other purposes) for any period during which he or she is so classified, even
if such classification is later changed by a court, administrative agency, or
prospectively by the Employer.

The term "employee," as used in this Plan, means any individual who is employed
by the Employer or an Affiliated Employer as a common law employee of the
Employer or Affiliated Employer, regardless of whether the individual is an
"Employee," and any Leased Employee.
1.25
“Employee Plans Compliance Resolution System” means the procedure through which
the Plan’s tax-qualified status may be corrected pursuant to Revenue Procedure
2013-12, 2014-4 I.R.B. 313, or any subsequent guidance issued by the Internal
Revenue Service.

1.26
"Employer" means:

(a)
Vectrus Systems Corporation (known prior to September 27, 2014, as Exelis
Systems Corporation, prior to October 31, 2011, as ITT Systems Corporation
(which effective January 1, 2010, included the entity previously known as ITT
Federal Services International Corporation) and prior to January 1, 2010 as ITT
Corporation, Systems Division) or any successor by merger, purchase or
otherwise, with respect to its Employees;


Vectrus 401(k) Plan    8

--------------------------------------------------------------------------------




(b)
any predecessor that maintained the Plan with respect to its Employees; and

(c)
any other company or division participating in the Plan as provided in Section
11.03, with respect to its Employees, as approved by the Board of Directors or
its delegate.

1.27
"Employer Account" means the account credited with Discretionary Profit Sharing
Contributions, Floor Contributions, Fringe Contributions, and Money Purchase
Contributions, including any earnings and losses thereon.

1.28
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

1.29
“Exelis Stock” means that portion of the Plan that consists of amounts invested
in the common stock of Exelis Inc.

1.30
“Exelis Stock Fund” means the Investment Fund under the Plan that is invested in
Exelis Stock.

1.31
"Floor Contributions" means Employer contributions made pursuant to Section
3.04(a).

1.32
"Fund" or "Investment Fund" means the separate funds in which contributions to
the Plan are invested in accordance with ARTICLE 4.

1.33
"Fringe Contributions" means Employer contributions made pursuant to Section
3.04(b).

1.34
"Highly Compensated Employee" means for a Plan Year any employee of the Employer
or an Affiliated Employer (whether or not eligible for participation in the
Plan) who:

(a)
was a 5-percent owner (as defined in Section 416(i) of the Code) for such Plan
Year or the prior Plan Year; or

(b)
for the preceding Plan Year received Statutory Compensation in excess of
$80,000. The $80,000 dollar amount in the preceding sentence shall be adjusted
from time to time for cost of living in accordance with Section 414(q) of the
Code.

Notwithstanding the foregoing, employees who are nonresident aliens and who
receive no earned income from the Employer or an Affiliated Employer that
constitutes income from sources within the United States shall be disregarded
for all purposes of this Section.
The provisions of this Section shall be further subject to such additional
requirements as shall be described in Section 414(q) of the Code and its
applicable regulations, which shall override any aspects of this Section
inconsistent therewith.
1.35
“ISP” means the Exelis Salaried Investment and Savings Plan (as amended and
restated effective January 1, 2014), including any amendments made thereto prior
to the Effective Date.

1.36
"Leased Employee" means any person (other than a common law employee of the
Employer) who, pursuant to an agreement between the Employer and any other
person ("leasing organization"), has performed services for the Employer or any
related persons determined in accordance with Section 414(n)(6) of the Code on a
substantially full-time basis for a period of at least one year and such
services are performed under the primary direction of or control by the
Employer. In the case of any person who is a Leased Employee (or who would
qualify as a Leased Employee but for the requirement that substantially
full-time service be performed for one year) before or after a period of service
as an Employee, the entire period during which he has performed services as a
Leased


Vectrus 401(k) Plan    9

--------------------------------------------------------------------------------




Employee shall be counted as service as an Employee for all purposes of the
Plan, except that he shall not, by reason of that status, become a Participant
of the Plan.
1.37
"Match Account" means the account credited with Matching Contributions made
pursuant to Section 3.03, including any earnings and losses thereon.

1.38
"Matching Contributions" means amounts contributed pursuant to Section 3.03.

1.39
"Money Purchase Contributions" means Employer money purchase plan contributions
made to the Plan prior to January 1, 1995.

1.40
"Nonhighly Compensated Employee" means for any Plan Year an employee of the
Employer or an Affiliated Employer who is not a Highly Compensated Employee for
that Plan Year.

1.41
"Notice" means the indication by the Employee of his or her wishes through the
written, electronic, or telephonic means, provided for the particular purpose by
the Benefits Administration Committee.

1.42
"PFTIC" means the Vectrus Pension Fund Trust and Investment Committee, or its
successor, a body that is established by and performs the investment functions
of the Plan set forth in ARTICLE 9. Prior to September 27, 2014, the PFTIC meant
the Exelis Pension Fund Trust and Investment Committee, as established under the
Exelis Salaried Retirement Plan, and prior to October 31, 2011, PFTIC meant the
ITT Pension Fund Trust and Investment Committee as established under the ITT
Salaried Retirement Plan.

1.43
"Participant" means any person included in the Plan as provided in ARTICLE 2. A
person shall remain a Participant until his or her Accounts have been fully
distributed from the Plan.

1.44
"Plan" means the Vectrus 401(k) Plan. Prior to September 27, 2014, Plan meant
the Exelis Systems Corporation Retirement and Savings Plan, prior to October 31,
2011, Plan meant the ITT Systems Corporation Retirement/Savings Plan and prior
to January 1, 2010, Plan meant the ITT Corporation, Systems Division
Retirement/Savings Plan.

1.45
"Plan Year" means the 12-month period beginning on any January 1st.

1.46
"Pre-Tax Account" means the account credited with Pre-Tax Contributions,
including earnings and losses thereon.

1.47
"Pre-Tax Contributions" means the amount of Deferred Cash Contributions
contributed by a Participant to the Plan on a pre-tax basis pursuant to Section
3.01 and that the Participant has not elected to include in income as designated
Roth Contributions pursuant to Section 3.01(c).

1.48
"Prevailing Wage Determination" means the document used to determine the fringe
benefit rate for workers covered by SCA or Davis-Bacon Act contracts.

1.49
“Prior Plan Employer Contribution Account” means the amounts credited to a
Participant’s Prior Plan Account, Prior ESOP Account, Company Floor Account,
Prior Company Matching Account, Company Base Account and Company Matching
Accounts (as those terms are defined in Sections 2.48, 2.47, 2.18, 2.46, 2.16
and 2.19 of the ISP), including earnings and losses thereon, transferred from
the ISP to the Plan.

1.50
"Qualified Joint and Survivor Annuity" means, with respect to a Participant who
is not married on his or her Annuity Starting Date, an annuity payable for the
life of the Participant, and with respect to a Participant who is married on his
or her Annuity Starting Date, an annuity payable for the life of


Vectrus 401(k) Plan    10

--------------------------------------------------------------------------------




a Participant, and after his or her death, an annuity payable to his or her
Spouse for life at the rate of not less than 50 percent nor more than 100
percent of the amount payable to the Participant.
1.51
"Rollover Account" means the account credited with Rollover Contributions made
by a Participant, including any earnings and losses thereon. Any after-tax
amounts that are rolled into the Plan shall be accounted for separately in the
Rollover Account.

1.52
"Rollover Contributions" means amounts contributed pursuant to Section 3.05.

1.53
"Roth Account" means the account credited with Roth Contributions, including
earnings and losses thereon.

1.54
“Roth Catch-Up Contributions” means Deferred Cash Contributions made to the Plan
pursuant to Section 3.01(c), which constitute catch-up contributions under
Section 414(v) of the Code.

1.55
"Roth Contributions" means the amount of Deferred Cash Contributions contributed
under Section 3.01 that the Participant elected to include in gross income at
the time deferred pursuant to Section 3.01(c).

1.56
“Roth Rollover Account” means the account credited with Roth Rollover
Contributions made by a Participant, including any earnings and losses thereon.
Any Roth Rollover Contributions that are rolled into the Plan shall be accounted
for separately in the Roth Rollover Account.

1.57
“Roth Rollover Contribution” means the amounts contributed pursuant to Section
3.05 attributable to designated Roth contributions, including designated Roth
catch-up contributions.

1.58
“SCA or Service Contract Act” means the McNamara-O’Hara Service Contract Act (41
U.S.C. section 351 et seq., as amended from time to time), which requires
contractors and subcontractors performing services on prime contracts in excess
of $2,500 to pay service employees in various classes no less than the wage
rates and fringe benefits found prevailing in the locality, or the rates
(including prospective increases) contained in a predecessor contractor's
collective bargaining agreement. The Department of Labor issues wage
determinations on a contract-by-contract basis in response to specific requests
from contracting agencies. These determinations are incorporated into the
contract.

1.59
“Severance from Employment” means the termination from employment with the
Company and all Affiliated Employers for any reason, including, but not limited
to, retirement, death, disability, resignation or dismissal by the Employer or
an Affiliated Employer; provided, however, that transfer in employment between
the Employer and any Affiliated Employer shall not be deemed to be “Severance
from Employment.” With respect to any leave of absence and any period of service
in the uniformed services of the United States, Section 3.14 shall govern.

1.60
"Spousal Consent" means the written consent of a Participant's Spouse to the
Participant's designation of a specified Beneficiary other than the
Participant’s Spouse, or, with respect to Money Purchase Contributions, to the
Participant's application to receive an in-service withdrawal under Section
6.03, the Participant's application for a loan from the Plan pursuant to Section
7.05(a)(i) or the Participant's application to receive a distribution pursuant
to Section 8.02(a)(ii)(B). The Spouse's consent shall be witnessed by a notary
public. The consent of the Spouse shall also acknowledge the effect on him or
her of the Participant's election. The requirement for Spousal Consent may be
waived by the Benefits Administration Committee if it believes there is no
Spouse or the Spouse cannot be located or because of such other circumstances as
may be established by applicable law.

1.61
“Spouse” means the person to whom the Participant is lawfully married as of any
applicable date. Effective December 16, 2013. a lawful marriage is one that is
entered into in a State or foreign


Vectrus 401(k) Plan    11

--------------------------------------------------------------------------------




jurisdiction pursuant to the laws of that State or foreign jurisdiction,
regardless of whether the marriage is recognized in the State or foreign
jurisdiction whether the Participant and/or his or her Spouse reside.
1.62
"Statutory Compensation" means wages, salaries, fees for professional services
and other amounts received (without regard to whether or not an amount is paid
in cash) for personal services actually rendered to the Employer or an
Affiliated Employer, including by way of example, overtime, bonuses, and
commissions, but excluding deferred compensation, stock options, and other
distributions that receive special tax benefits under the Code (i.e.,
"simplified compensation" pursuant to Treas. Reg. § 1.415(c)-2(d)(2)) plus:

(a)
amounts that are contributed by the Employer or an Affiliated Employer pursuant
to a salary reduction agreement that are not includible in the gross income of
the Participant under Sections 125(a), 132(f)(4), 402(e)(3), 401(h)(1)(B),
402(k) and/or 457(b) of the Code;

(b)
compensation paid after severance from employment as described in Treas. Reg. §§
1.415(c)-2(e)(3)(i), (ii) and (iii)(A);

(c)
salary continuation payments for military service as described in Treas. Reg. §
1.415(c)-2(e)(4);

(d)
foreign income as described in Treas. Reg. § 1.415(c)-2(g)(5)(i), excluding
amounts described in Treas. Reg. § 1.415(c)-2(g)(5)(ii); and

(e)
differential wage payments (as defined in Section 3401(h)(2) of the Code) paid
to an individual by the Employer or an Affiliated Employer.

Payments not described above, including, but not limited to, amounts described
in Treas. Reg. §§ 1.415(c)-2(e)(3)(iii)(B) and (iv), shall not be considered
Statutory Compensation if paid after severance from employment, even if such
amounts are paid by the later of 2½ months after the date of severance from
employment or the end of the Plan Year that includes the date of severance from
employment.
Statutory Compensation shall not exceed the Annual Dollar Limit.
1.63
"Total and Permanent Disability" means a physical or mental condition of a
Participant resulting from bodily injury, disease, or mental disorder that
renders such Participant incapable of continuing usual and customary employment
with the Employer, as evidenced by the Participant's eligibility for benefits
under the Employer's long-term disability plan or the Participant's award of
Social Security disability insurance benefits.

1.64
"Trust" or "Trust Fund" means the fund established by the PFTIC as part of the
Plan into which contributions are to be made and from which benefits are to be
paid in accordance with the terms of the Plan.

1.65
"Trustee" means the trustee holding the funds of the Plan as provided in ARTICLE
10.

1.66
“United States” means the United States as defined in Section 7701(a)(9) of the
Code.

1.67
"Valuation Date" means each trading day of the New York Stock Exchange.

1.68
“Vectrus Stock” means that portion of the Plan that consists of amounts invested
in the common stock of Vectrus, Inc.

1.69
“Vectrus Stock Fund” means the Investment Fund under the Plan that is invested
in Vectrus Stock.


Vectrus 401(k) Plan    12

--------------------------------------------------------------------------------




ARTICLE 2.    ELIGIBILITY AND PARTICIPATION
2.01
Eligibility

Each person who was a Participant on September 27, 2014, shall continue to be a
Participant on and after September 27, 2014.
Except as otherwise provided in a collective bargaining agreement applicable to
a benefit group or project listed in Appendix A, an Eligible Employee shall be
eligible to become a Participant as follows:
(a)
With respect to Floor Contributions and Fringe Contributions, an Eligible
Employee shall be eligible to become a Participant on the date he becomes an
Eligible Employee.

(b)
With respect to Deferred Cash Contributions, After-Tax Contributions and
Matching Contributions, an Eligible Employee shall be eligible to become a
Contributing Participant on the first day of the month following the date he
completes 30 days of employment with the Employer.

2.02
Participation

An Eligible Employee shall become a Participant on the day he or she becomes an
Eligible Employee. An Eligible Employee who has satisfied the eligibility
requirement of Section 2.01(b) shall become a Contributing Participant as of the
first day of the next available pay period (based on administrative processing
deadlines) following the date he or she elects to make Deferred Cash
Contributions pursuant to Section 3.01 and/or After-Tax Contributions pursuant
to Section 3.02.
2.03
Reemployment of Former Employees and Former Participants

Any person reemployed by the Employer as an Eligible Employee, who was
previously a Participant or who was previously eligible to become a Participant,
shall become a Participant on the date he or she is reemployed as an Eligible
Employee and shall become a Contributing Participant as of the first day of the
next available pay period (based on administrative processing deadlines)
following the date he elects to make Deferred Cash Contributions pursuant to
Section 3.01 and/or After-Tax Contributions pursuant to Section 3.02 following
his or her reemployment as an Eligible Employee. Any person reemployed by the
Employer as an Eligible Employee who was not previously eligible to become a
Participant shall become a Participant as of the date he or she is reemployed as
an Eligible Employee. Once such person has satisfied the eligibility requirement
under Section 2.01(b), he or she shall become a Contributing Participant as of
the first day of the next available pay period (based on administrative
processing deadlines) following the date he or she elects to make Deferred Cash
Contributions pursuant to Section 3.01 and/or After-Tax Contributions pursuant
to Section 3.02.
2.04
Transferred Participants

A Participant who remains in the employ of the Employer or an Affiliated
Employer but ceases to be an Eligible Employee shall continue to be a
Participant in the Plan but shall not be eligible to make Deferred Cash
Contributions, After-Tax Contributions or receive allocations of any Employer
contributions while his or her employment status is other than as an Eligible
Employee.
2.05
Termination of Participation

A Participant's participation shall terminate on the date he or she is no longer
employed by the Employer or any Affiliated Employer unless the Participant is
entitled to benefits under the Plan in which event his or her participation
shall terminate when those benefits are distributed to him or her.

Vectrus 401(k) Plan    13

--------------------------------------------------------------------------------




ARTICLE 3.    CONTRIBUTIONS
3.01
Deferred Cash Contributions

(e)
Any Participant may elect in accordance with procedures prescribed by the
Benefits Administration Committee to reduce by a specified percentage his or her
Compensation payable while a Participant and have that amount contributed to the
Plan by the Employer as Deferred Cash Contributions. Such specified percentage
shall be in a multiple of 1 percent and, taken together with his or After-Tax
Contributions, the maximum percentage shall be 70 percent. Notwithstanding the
foregoing, the Benefits Administration Committee may limit the Deferred Cash
Contributions made on behalf of a Highly Compensated Employee to the extent
necessary to meet the nondiscrimination requirements of the Code. Deferred Cash
Contributions shall be further limited as provided in this ARTICLE 3. Deferred
Cash Contributions shall be paid to the Trustees as soon as practicable, but in
no event later than the 15th business day of the month following the month in
which the amounts would otherwise have been payable to the Participant in cash.

(f)
Any Participant who has attained or will attain age 50 by the last day of a Plan
Year may elect, in accordance with procedures prescribed by the Benefits
Administration Committee, to make Catch-Up Contributions for any Plan Year in
accordance with and subject to the limitations of Section 414(v) of the Code.
Such Catch-Up Contributions shall be subject to the following special rules:

(i)
A Participant's Catch-Up Contributions shall not be taken into account for
purposes of applying the limitations under Sections 402(g) and 415 of the Code
and Participants' Catch-Up Contributions shall not be taken into account in
applying the ADP Test under Section 3.08.

(ii)
The determination of whether a Deferred Cash Contribution under this Section
constitutes a Catch-Up Contribution for any Plan Year shall be made as of the
end of such Plan Year, in accordance with Section 414(v) of the Code. Deferred
Cash Contributions that are intended to be Catch-Up Contributions for a Plan
Year but that do not qualify as Catch-Up Contributions as of the end of the Plan
Year shall be treated for all purposes under the Plan as Deferred Cash
Contributions made under Section 3.01(a).

(iii)
In the event that the sum of a Participant's Catch-Up Contributions and similar
contributions to any other qualified defined contribution plan and/or Code
Section 403(b) plan maintained by the Employer or an Affiliated Employer exceeds
the dollar limit on catch-up contributions under Section 414(v) of the Code for
any calendar year as in effect for such calendar year, the Participant shall be
deemed to have elected a return of the Catch-Up Contributions in excess of the
limit under Section 414(v) of the Code and such amount shall be treated in the
same manner as "excess deferrals" under Section 3.01(e).

(iv)
If a Participant makes catch-up contributions under a qualified defined
contribution plan and/or a plan maintained pursuant to Section 403(b) of the
Code maintained by an employer other than the Employer or an Affiliated Employer
for any calendar year and those contributions, when added to his or her Catch-Up
Contributions, exceed the dollar limit on catch-up contributions under Section
414(v) of the Code for that calendar year, the Participant may allocate all or a
portion of such "excess catch-up contributions" to this Plan. In the event such
Participant notifies the Benefits Administration Committee of the "excess
catch-up contributions" in the same manner as is required for allocated "excess
deferrals" under Section 3.01(f),


Vectrus 401(k) Plan    14

--------------------------------------------------------------------------------




such "excess catch-up contributions" shall be distributed in the same manner as
"excess deferrals" under Section 3.01(f).
(v)
The Employer shall not take a Participant's Catch-Up Contributions into account
for purposes of determining the amount of Employer Matching Contributions under
Section 3.03 for a Plan Year.

(vi)
A Participant's Catch-Up Contributions shall be subject to the same withdrawal
and distribution restrictions as Deferred Cash Contributions made under Section
3.01(a).

(g)
Unless a Participant makes an election under the provisions of this paragraph
(c), Deferred Cash Contributions and Catch-Up Contributions made by a
Participant under paragraphs (a) and (b) above shall be deemed to be Pre-Tax
Contributions. In lieu of making Deferred Cash Contributions and Catch-Up
Contributions on a pre-tax basis pursuant to the provisions of paragraphs (a)
and (b) above, a Participant may elect, in accordance with procedures prescribed
by the Benefits Administration Committee, to have some or all of the Deferred
Cash Contributions and/or Catch-Up Contributions that otherwise would be
contributed to the Plan on a pre-tax basis designated as Roth Contributions or
Roth Catch-Up Contributions, as applicable, and included in his or her gross
income at the time of deferral. Such election, once made, may only be revoked
with respect to Deferred Cash Contributions to be contributed after the
effective date of the revocation election.

(h)
In no event shall the sum of a Participant's Deferred Cash Contributions and
similar contributions made on his or her behalf by the Employer or an Affiliated
Employer to all plans, contracts or arrangements subject to the provisions of
Section 401(a)(30) of the Code in any calendar year exceed the dollar limit on
elective deferrals under Section 402(g) of the Code as in effect for such
calendar year, except as permitted under Section 414(v) of the Code. If a
Participant's Deferred Cash Contributions in a calendar year reach the dollar
limit, his or her election of Deferred Cash Contributions for the remainder of
the calendar year will be canceled. As of the first pay period of the calendar
year following such cancellation, the Participant's election of Deferred Cash
Contributions shall again become effective in accordance with his or her
previous election, unless the Participant elects otherwise in accordance with
Section 3.06.

(i)
In the event that the sum of a Participant's Deferred Cash Contributions and
similar contributions to any other qualified defined contribution plan
maintained by the Employer or an Affiliated Employer exceeds the dollar limit on
elective deferrals under Section 402(g) of the Code for any calendar year as in
effect for such calendar year, the Benefits Administration Committee, under
uniform rules equally applicable to similarly situated Participants, shall
determine how to apply the limit on elective deferrals under Section 402(g) of
the Code. In making its decision, the Benefits Administration Committee shall
take into account the applicable provisions of the other qualified defined
contribution plans. If amounts in excess of the limit under Section 402(g) of
the Code ("excess deferrals") are attributed to this Plan, the excess deferrals,
together with Earnings, shall be returned to the Participant no later than April
15 following the end of the calendar year in which the excess deferrals were
made. The amount of any excess deferrals to be returned for any calendar year
shall be reduced by any Deferred Cash Contributions previously returned to the
Participant under Section 3.08 for that calendar year. In the event any Deferred
Cash Contributions returned under this paragraph were matched by Matching
Contributions under Section 3.03, those Matching Contributions, together with
Earnings, shall be forfeited and treated as Suspense Amounts. In the event those
Matching Contributions subject to forfeiture have been distributed to the
Participant, the Employer shall make reasonable efforts to recover the
contributions from the Participant.


Vectrus 401(k) Plan    15

--------------------------------------------------------------------------------




(j)
If a Participant makes tax-deferred contributions under another qualified
defined contribution plan and/or a plan maintained pursuant to Section 403(b) of
the Code by an employer other than the Employer or an Affiliated Employer for
any calendar year and those contributions when added to his or her Deferred Cash
Contributions exceed the dollar limit on elective deferrals under Section 402(g)
of the Code for that calendar year, the Participant may allocate all or a
portion of such excess deferrals to this Plan. In the event a Participant has
made both Pre-Tax Contributions and Roth Contributions for the applicable
calendar year, the excess deferrals shall be first attributed to the
Participant's Pre-Tax Contributions. In that event, such excess deferrals,
together with Earnings, shall be returned to the Participant no later than the
April 15 following the end of the calendar year in which such excess deferrals
were made. However, the Plan shall not be required to return excess deferrals
unless the Participant notifies the Benefits Administration Committee in writing
by March 1 of that following calendar year of the amount of the excess deferrals
allocated to this Plan. The amount of any excess deferrals to be returned for
any calendar year shall be reduced by any Deferred Cash Contributions previously
returned to the Participant under Section 3.08 for that calendar year. In the
event any Deferred Cash Contributions returned under this paragraph were matched
by Matching Contributions under Section 3.03, those Matching Contributions,
together with Earnings, shall be forfeited and treated as Suspense Amounts. In
the event those Matching Contributions subject to forfeiture have been
distributed to the Participant, the Employer shall make reasonable efforts to
recover the contributions from the Participant.

3.02
After-Tax Contributions

Any Participant may elect in accordance with procedures prescribed by the
Benefits Administration Committee to contribute as After-Tax Contributions any
whole percentage of Compensation up to a total of 25% for Participants who are
Nonhighly Compensated Employees and 12% for Participants who are Highly
Compensated Employees. Such specified percentage shall be in a multiple of 1
percent and, taken together with his Deferred Cash Contributions, including
Catch-Up Contributions and Roth Catch-Up Contributions, the maximum percentage
shall be 70 percent. Notwithstanding the foregoing, the Benefits Administration
Committee may limit the After-Tax Contributions made on behalf of a Highly
Compensated Employee to the extent necessary to meet the nondiscrimination
requirements of the Code. If any amount of the After-Tax Contributions is deemed
an excess aggregate contribution under Section 3.09, such excess aggregate
contribution, together with Earnings, shall be returned to the Contributing
Participant.
After-Tax Contributions shall be paid to the Trustee as soon as practicable, but
in no event later than the 15th business day of the month following the month in
which the amounts would otherwise have been payable to the Participant in cash.
3.03
Matching Contributions

An Employer may make Matching Contributions pursuant to any applicable benefit
group or project (i.e., SCA contract, union or management group) on behalf of
some or all of its Eligible Employees for any Plan Year in relation to Deferred
Cash Contributions and/or After-Tax Contributions as set forth in Appendix A, if
any. Matching Contributions are made expressly conditional on the Plan
satisfying the provisions of Sections 3.01, 3.08, and 3.09. If any portion of
the Deferred Cash Contributions and/or After-Tax Contributions to which Matching
Contributions relate is returned to a Participant under Section 3.01, 3.08, or
3.09, the corresponding Matching Contribution shall be forfeited. If any amount
of the Matching Contribution is deemed an excess aggregate contribution under
Section 3.09, such excess aggregate contribution, together with Earnings, shall
be forfeited in accordance with the provisions of that Section. In the event
those Matching Contributions subject to forfeiture have been distributed to the
Participant, the Employer shall make reasonable efforts to recover the
contributions from the Participant.

Vectrus 401(k) Plan    16

--------------------------------------------------------------------------------




Matching Contributions under this Section shall be paid to the Fund no later
than the time (including extensions) prescribed by law for the filing of the
Employer's federal income tax return for the year for which the contributions
are made.
3.04
Non-Matching Employer Contributions

(a)
An Employer may, in its sole discretion, make discretionary Floor Contributions
for any Plan Year on behalf of some or all of its Eligible Employees who have
become Participants. Such Floor Contributions shall equal a uniform percentage
of each such Participant's Compensation or other specified amount for the Plan
Year, the exact percentage or amount, if any, to be determined for any Plan Year
by the Employer.

(b)
Each Plan Year, an Employer may make, on behalf of each Participant who is
covered by the Davis-Bacon Act or the SCA, Fringe Contributions equal to the
fringe rate determined under the Prevailing Wage Determination for services
performed under the Davis-Bacon Act or the SCA, less any fringe benefit provided
outside of the Plan.

(c)
Each Plan Year, an Employer may make Discretionary Profit Sharing Contributions,
on behalf of some or all of its Eligible Employees who have become Participants.
Such Discretionary Profit Sharing Contributions shall be allocated among the
eligible Participants in such amount and in such manner as shall be determined
by the Employer.

(d)
An Employer may make "qualified non-elective contributions" or “corrective
employer non-elective contributions” to the Plan pursuant to the provisions of
the Employee Plans Compliance Resolution System. Any such contributions shall be
held in a separate account, which shall be considered an "Account" as defined in
Section 1.01.

All Employer contributions under this Section 3.04 shall be paid to the Fund no
later than the time (including extensions) prescribed by law for the filing of
the Employer's federal income tax return for the year for which the
contributions are made.
3.05
Rollover Contributions

With the permission of the Benefits Administration Committee and without regard
to any limitations on contributions set forth in this ARTICLE 3, the Plan may
accept from or on behalf of an Eligible Employee, whether or not he has met the
eligibility requirements for participation, a Rollover Contribution in cash,
consisting of any amount previously received (or deemed to be received) by him
from an "eligible retirement plan." Such Rollover Contributions shall be subject
to the following:
(a)
For purposes of this Section, "eligible retirement plan" means:

(i)
a qualified plan described in Section 401(a) of the Code;

(ii)
an annuity plan described in Section 403(a) of the Code;

(iii)
an annuity contract described in Section 403(b) of the Code; and

(iv)
an eligible plan under Section 457(b) of the Code that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state.

Notwithstanding the above, an "eligible retirement plan" with respect to a
rollover of designated Roth contributions, including designated Roth catch-up
contributions, and any earnings and losses thereon shall refer solely to plans
described under clause (i), (iii) and (iv) above.

Vectrus 401(k) Plan    17

--------------------------------------------------------------------------------




(b)
Such Rollover Contribution may be received in either of the following ways:

(vii)
The Plan may accept such amount as a direct rollover of an eligible rollover
distribution from an eligible retirement plan, including a plan that is
qualified under Section 401(a) of the Code, an annuity plan described in Section
403(b) of the Code, or an eligible plan under Section 457(b) of the Code that is
maintained by a state, political subdivision of a state, or any agency or
instrumentality of a state or political subdivision of a state.

(viii)
The Plan may accept such amount directly from the Employee provided such amount:

(A)
was distributed to the Employee by an eligible retirement plan;

(B)
is received by the Plan on or before the 60th day after the day it was received
by the Employee;

(C)
is not attributable to after-tax contributions; and

(D)
is not attributable to Roth contributions..

Notwithstanding the foregoing, the Plan shall not accept any amount unless such
amount is an eligible rollover to a qualified trust in accordance with
applicable law and the Employee provides evidence satisfactory to the Benefits
Administration Committee that such amount qualifies for rollover treatment.
3.06
Change in Contributions

The percentages of Compensation designated by a Participant under Section 3.01
or Section 3.02 shall automatically apply to increases and decreases in his or
her Compensation. A Participant may change his or her election under Section
3.01 or Section 3.02 by giving such advance Notice as the Benefits
Administration Committee or its delegate shall prescribe. The changed percentage
shall become effective as soon as practicable after the Benefits Administration
Committee or its delegate receives a properly completed Notice.
3.07
Suspension of Contributions

(a)
A Participant may revoke his or her election under Section 3.01 or Section 3.02
by giving such advance Notice as the Benefits Administration Committee or its
delegate shall prescribe. The revocation shall become effective as soon as
practicable as soon as practicable after the Benefits Administration Committee
or its delegate receives a properly completed Notice.

(b)
A Participant who has revoked his or her election under Section 3.01 or Section
3.02 may elect to resume having his or her Compensation reduced in accordance
with Section 3.01 or Section 3.02 by giving such advance Notice as the Benefits
Administration Committee or its delegate shall prescribe. The resumption of
contributions shall become effective as soon as practicable as soon as
practicable after the Benefits Administration Committee or its delegate receives
a properly completed Notice.

3.08
Actual Deferral Percentage Test ("ADP Test")

With respect to each Plan Year, the amount of Deferred Cash Contributions
contributed to the Plan for a Plan Year shall comply with the provisions of
Section 401(k)(3) of the Code, including any

Vectrus 401(k) Plan    18

--------------------------------------------------------------------------------




regulations issued thereunder and any subsequent Internal Revenue Service
guidance issued under Section 401(k) of the Code. For purposes of determining
the Plan's compliance with the foregoing, the current year testing method shall
be used.
The Benefits Administration Committee may implement rules limiting the Deferred
Cash Contributions that may be made on behalf of some or all Highly Compensated
Employees so that limitation set forth in Section 401(k)(3) of the Code may be
satisfied. If the Benefits Administration Committee determines that the
limitation has been exceeded in any Plan Year, the following provisions shall
apply:
(a)
The Deferral Ratio of the Highly Compensated Employee with the highest Deferral
Ratio shall be reduced to the extent necessary to meet the ADP Test or to cause
such Deferral Ratio to equal the Deferral Ratio of the Highly Compensated
Employee with the next highest Deferral Ratio. This process will be repeated
until the ADP Test is passed. The amount of Deferred Cash Contributions made by
each Highly Compensated Employee in excess of the amount permitted under his or
her revised Deferral Ratio shall be added together. This total dollar amount of
excess contributions ("excess contributions") shall then be allocated to some or
all Highly Compensated Employees in accordance with the provisions of paragraph
(b) below.

(b)
The Deferred Cash Contributions of the Highly Compensated Employee with the
highest dollar amount of Deferred Cash Contributions shall be reduced by the
lesser of:

(i)
the amount required to cause that Employee's Deferred Cash Contributions to
equal the dollar amount of the Deferred Cash Contributions of the Highly
Compensated Employee with the next highest dollar amount of Deferred Cash
Contributions or

(ii)
an amount equal to the total excess contributions.

This procedure shall be repeated until all excess contributions are allocated.
The amount of excess contributions allocated to a Highly Compensated Employee,
together with Earnings thereon, shall be treated in accordance with the
provisions of paragraph (c). In the event a Participant has made both Pre-Tax
Contributions and Roth Contributions for the applicable calendar year, the
excess contributions shall be first attributed to the Participant's Pre-Tax
Contributions.
(c)
The excess contributions, together with Earnings thereon, allocated to a
Participant shall be paid to the Participant before the close of the Plan Year
following the Plan Year in which the excess contributions were made, and to the
extent practicable, within 2½ months of the close of the Plan Year in which the
excess contributions were made. However, any excess contributions for any Plan
Year shall be reduced by any Deferred Cash Contributions previously returned to
the Participant under Section 3.01 for that Plan Year. In the event any Deferred
Cash Contributions returned under this Section were matched by Matching
Contributions, such corresponding Matching Contributions, with Earnings thereon,
shall be forfeited and treated as Suspense Amounts.

(d)
In the event any Matching Contributions subject to forfeiture under this Section
have been distributed to the Participant, the Employer shall make reasonable
efforts to recover the contributions from the Participant.

3.09
Contribution Percentage Test ("ACP Test")

With respect to each Plan Year, the amount of Matching Contributions and
After-Tax Contributions contributed to the Plan for a Plan Year shall comply
with the provisions of Section 401(m)(2) of the

Vectrus 401(k) Plan    19

--------------------------------------------------------------------------------




Code, including any regulations issued thereunder and any subsequent Internal
Revenue Service guidance issued under Section 401(m) of the Code. For purposes
of determining the Plan's compliance with Section 401(m)(2) of the Code, the
current year testing method shall be used. If the Benefits Administration
Committee determines that the limitation has been exceeded in any Plan Year, the
following provisions shall apply:
(a)
The Contribution Ratio of the Highly Compensated Employee with the highest
Contribution Ratio shall be reduced to the extent necessary to meet the test or
to cause such Contribution Ratio to equal the Contribution Ratio of the Highly
Compensated Employee with the next highest Contribution Ratio. This process
shall be repeated until the ACP Test is passed. The amount of Matching
Contributions and/or After-Tax Contributions made by or on behalf of each Highly
Compensated Employee in excess of the amount permitted under his or her revised
Contribution Ratio shall be added together. This total dollar amount of excess
contributions ("excess aggregate contributions") shall then be first allocated
to some or all Highly Compensated Employees in accordance with the provisions of
paragraph (b) below and next allocated to some or all Highly Compensated
Employees in accordance with the provisions of paragraph (b).

(b)
The Matching Contributions and/or After-Tax Contributions of the Highly
Compensated Employee with the highest dollar amount of such contributions shall
be reduced by the lesser of:

(i)
the amount required to cause that Employee's Matching Contributions and/or
After-Tax Contributions to equal the dollar amount of such contributions of the
Highly Compensated Employee with the next highest dollar amount of such
contributions; or

(ii)
an amount equal to the total excess aggregate contributions.

This procedure shall be repeated until all excess aggregate contributions are
allocated. The amount of excess aggregate contributions allocated to each Highly
Compensated Employee, together with Earnings thereon, shall be forfeited or
distributed in accordance with the provisions of paragraph (c) below. In the
event a Participant has received Matching Contributions and made After-Tax
Contributions for the applicable calendar year, the excess contributions shall
be first attributed to the Participant’s After-Tax Contributions.
(c)
After-Tax Contributions that are determined to be excess aggregate contributions
for a Highly Compensated Employee pursuant to paragraph (b) above shall be
reduced, together with Earnings, by being paid to the Participant before the
close of the Plan Year following the Plan Year in which the excess contributions
were made, and to the extent practicable, within 2½ months of the close of the
Plan Year in which the excess contributions were made. Matching Contributions
that are determined to be excess aggregate contributions for a Highly
Compensated Employee pursuant to paragraph (b) above shall be reduced, with the
vested Matching Contributions, together with Earnings, being paid to the
Participant and the Matching Contributions that are forfeitable under the Plan,
together with Earnings, being forfeited and treated as Suspense Amounts.

(d)
In the event any Matching Contributions subject to forfeiture have been
distributed to the Participant, the Employer shall make reasonable efforts to
recover the contributions from the Participant.

3.10
Additional Discrimination Testing Provisions


Vectrus 401(k) Plan    20

--------------------------------------------------------------------------------




(a)
If any Highly Compensated Employee is a participant of another qualified plan of
the Employer or an Affiliated Employer, including an employee stock ownership
plan described in Section 4975(e)(7) of the Code but excluding any other
qualified plan that must be mandatorily disaggregated under Section 410(b) of
the Code, under which deferred cash contributions or matching contributions are
made on behalf of the Highly Compensated Employee or under which the Highly
Compensated Employee makes after-tax contributions, the Benefits Administration
Committee shall implement rules, which shall be uniformly applicable to all
employees similarly situated, to take into account all such contributions for
the Highly Compensated Employee made for the applicable Plan Year under all such
plans in applying the limitations of Sections 3.08 and 3.09. If any other such
qualified plan has a plan year other than the Plan Year, the contributions to be
taken into account in applying the limitations of Sections 3.08 and 3.09 will be
those made within the Plan Year.

(b)
In the event that this Plan is aggregated with one or more other plans to
satisfy the requirements of Sections 401(a)(4) or 410(b) of the Code (other than
for purposes of the average benefit percentage test) or if one or more other
plans is aggregated with this Plan to satisfy the requirements of such sections
of the Code, then the provisions of Sections 3.08 and 3.09 shall be applied by
determining the Actual Deferral Percentage and Contribution Percentage of
employees as if all such plans were a single plan. If this Plan is permissively
aggregated with any other plan or plans for purposes of satisfying the
provisions of Section 401(k)(3) of the Code, the aggregated plans must also
satisfy the provisions of Sections 401(a)(4) and 410(b) of the Code as though
they were a single plan. Plans may be aggregated under this paragraph (b) only
if they have the same plan year.

(c)
The Employer may elect to use Deferred Cash Contributions to satisfy the test
described in Section 3.09, provided that the test described in Section 3.08 is
met prior to such election and continues to be met following the Employer's
election to shift the application of those Deferred Cash Contributions from
Section 3.08 to Section 3.09 and provided further that the tests described in
Sections 3.08 and 3.09 are both performed on either a prior year testing method
or a current year testing method.

(d)
The Employer may authorize that special "qualified non-elective contributions"
shall be made for a Plan Year, which shall be allocated in such amounts and to
such Participants, who are not Highly Compensated Employees, as the Benefits
Administration Committee shall determine, provided such allocation procedure
complies with the applicable provisions of Treas. Reg. § 1.401(k)-2(a)(6). The
Benefits Administration Committee shall establish such separate accounts as may
be necessary. Qualified non-elective contributions shall be 100 percent
nonforfeitable when made. Qualified non-elective contributions and any earnings
credited on any qualified non-elective contributions shall only be available for
withdrawal under the provisions of Section 6.02. Qualified non-elective
contributions made for the Plan Year may be used to satisfy the tests described
in Sections 3.08 and 3.09, where necessary. Qualified non-elective contributions
may be taken into account in determining the Actual Deferral Percentage or
Contribution Percentage of the Nonhighly Compensated Employees for the current
Plan Year under Section 3.08 and/or 3.09 provided the contributions are deemed
credited to Participants' Accounts no later than the last day of the Plan Year
and are contributed not later than the last day of the Plan Year following the
Plan Year being tested.

The Employer may also authorize that special "qualified matching contributions"
shall be made for a Plan Year to satisfy the test described in Section 3.08.
Such qualified matching contributions must satisfy rules similar to those
described above for qualified non-elective contributions.

Vectrus 401(k) Plan    21

--------------------------------------------------------------------------------




(e)
Notwithstanding any provision of the Plan to the contrary, if employees included
in a unit of employees covered by a collective bargaining agreement are
participating in the Plan and not more than 2 percent of such employees are
Highly Compensated Employees and "professional employees" (as such term is
defined in Treas. Reg. § 1.410(b)-9), then such employees shall be disregarded
in applying the provisions of Section 3.08 and 3.09. However, a separate actual
deferral percentage test must be performed for the group of collective
bargaining employees on the basis that those employees are included in a
separate cash-or-deferred arrangement, provided such group contains at least one
Highly Compensated Employee.

(f)
If the Employer elects to apply the provisions of Section 410(b)(4)(B) to
satisfy the requirements of Section 401(k)(3)(A)(i) of the Code, the Employer
may apply the provisions of Sections 3.08 and 3.09 by excluding from
consideration all eligible employees (other than Highly Compensated Employees)
who have not met the minimum age and service requirements of Section
410(a)(1)(A) of the Code.

3.11
Maximum Annual Additions

(f)
The annual addition to a Participant's Accounts for any Plan Year, which shall
be considered the "limitation year" for purposes of Section 415 of the Code,
when added to the Participant's annual addition for that Plan Year under any
other qualified defined contribution plan of the Employer or an Affiliated
Employer, shall not exceed an amount that is equal to the lesser of:

(iv)
100 percent of his or her Statutory Compensation for that Plan Year; or

(v)
$40,000, as adjusted pursuant to Section 415(d) of the Code.

(g)
For purposes of this Section, the "annual addition" to a Participant's Accounts
under this Plan or any other qualified defined contribution plan (including a
deemed qualified defined contribution plan under a qualified defined benefit
plan) maintained by the Employer or an Affiliated Employer shall be determined
in accordance with (i) and (ii) below.

(i)
The annual addition shall include all of the following amounts that have been
allocated to the Participant's Accounts under this Plan or any other qualified
defined contribution plan (including a deemed qualified defined contribution
plan under a qualified defined benefit plan) maintained by the Employer or an
Affiliated Employer:

(A)
the total Employer contributions made on the Participant's behalf by the
Employer and all Affiliated Employers, including any Matching Contributions
distributed or forfeited under the provisions of Section 3.01, 3.08 or 3.09;

(B)
all Deferred Cash Contributions, including Deferred Cash Contributions
distributed under the provisions of Section 3.08;

(C)
all After-Tax Contributions, including After-Tax Contributions distributed under
the provisions of Section 3.09;

(D)
forfeitures, if applicable; and

(E)
solely for purposes of the dollar limit under clause (ii) of paragraph (a)
above, amounts described in Sections 415(1)(1) and 419A(d)(2) allocated to the
Participant.


Vectrus 401(k) Plan    22

--------------------------------------------------------------------------------




(ii)
The annual addition shall not include:

(A)
Rollover Contributions;

(B)
Roth Rollover Contributions;

(C)
loan repayments made under ARTICLE 7;

(D)
excess deferrals timely distributed from the Plan under Sections 3.01(e) or (f);

(E)
Catch-Up Contributions; and

(F)
Amounts transferred in a plan-to-plan transfer pursuant to Section 414(l) of the
Code.

(h)
If the annual addition to a Participant's Accounts for any Plan Year exceeds the
limitation in paragraph (a) above, corrections shall be made in a manner
consistent with the provisions of the Employee Plans Compliance Resolution
System.

(i)
Notwithstanding the provisions of paragraph (c) above, if a Participant is
participating in another qualified defined contribution plan of the Employer or
an Affiliated Employer during a particular limitation year, and the
Participant's annual addition for such limitation year, prior to the application
of the limitation set forth in paragraph (a) above, exceeds that limitation, the
Benefits Administration Committee, under uniform rules equally applicable to
similarly situated Participants, shall determine how to apply the provisions of
paragraph (c) above in order to satisfy the limitation. In making its decision,
the Benefits Administration Committee shall take into account the applicable
provisions of the other qualified defined contribution plans.

3.12
Return of Contributions

(a)
If all or part of the Employer's deductions for contributions to the Plan are
disallowed by the Internal Revenue Service, the portion of the contributions to
which that disallowance applies shall be returned to the Employer without
interest but reduced by any investment loss attributable to those contributions,
provided that the contribution is returned within one year after the
disallowance of deduction. For this purpose, all contributions made by the
Employer are expressly declared to be conditioned upon their deductibility under
Section 404 of the Code.

(b)
The Employer may recover, without interest, the amount of its contributions to
the Plan made on account of a mistake of fact, reduced by any investment loss
attributable to those contributions, if recovery is made within one year after
the date of those contributions.

(c)
In the event that Deferred Cash Contributions made under Section 3.01 are
returned to the Employer in accordance with the provisions of this Section, the
elections to reduce Compensation that were made by Participants on whose behalf
those contributions were made shall be void retroactively to the beginning of
the period for which those contributions were made. The Deferred Cash
Contributions so returned shall be distributed in cash to those Participants for
whom those contributions were made.

(d)
In the event that After-Tax Contributions made under Section 3.02 are returned
to the Employee in accordance with the provisions of this Section, the elections
to reduce after-tax pay that were made by Participants on whose behalf those
contributions were made


Vectrus 401(k) Plan    23

--------------------------------------------------------------------------------




shall be void retroactively to the beginning of the period for which those
contributions were made. The After-Tax Contributions so returned shall be
distributed in cash to those Participants for whom those contributions were
made.
3.13
Contributions Not Contingent Upon Profits

The Employer may make contributions to the Plan without regard to the existence
or the amount of current and accumulated earnings and profits. Notwithstanding
the foregoing, however, this Plan is designed to qualify as a "profit-sharing
plan" for all purposes of the Code.
3.14
Contributions For a Period in Uniformed Services

(a)
Notwithstanding any provision of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified uniformed service duty
will be provided in accordance with Section 414(u) of the Code.

(b)
Without regard to any limitations on contributions set forth in this ARTICLE 3,
with respect to a Participant who is reemployed following a period of service in
the uniformed services of the United States and while his or her reemployment
rights are protected under Section 414(u) of the Code, contributions shall be
made in accordance with this Section. For purposes of determining contributions
under this Section, a Participant's Compensation for the period of absence shall
be deemed to be the rate of Compensation such Participant would have received
had such Participant remained employed as an Eligible Employee for that period,
or if such rate is not reasonably certain, on the basis of the Participant's
rate of compensation during the 12-month period immediately preceding such
period of absence (or if shorter, the period of employment immediately preceding
such period. Earnings (or losses) on make-up contributions shall be credited in
accordance with the provisions of ARTICLE 4 commencing with the date the make-up
contributions are made to the Trustee.

(i)
The Employer shall make on behalf of such Participant any Floor Contributions
and Discretionary Profit Sharing Contributions that would have been contributed
to the Plan in accordance with the provisions of the Plan had the Participant
remained continuously employed by the Employer throughout such period of absence
("make-up Floor Contributions or "make-up Discretionary Profit Sharing
Contributions"). Such make-up Floor Contributions and make-up Discretionary
Profit Sharing Contributions shall be made within 90 days of the Participant's
reemployment or when the contributions are otherwise due for the Plan Year in
which the period of absence occurred, if later; provided, however, that if it is
impossible or unreasonable for the Employer to make the contributions within
that time period, the contributions must be made as soon as practicable
following the Participant's date of reemployment. Make-up Floor Contributions
and make-up Discretionary Profit Sharing Contributions shall be limited as
provided in Section 3.04 with respect to the Plan Year or Plan Years to which
such contributions relate rather than the Plan Year in which payment is made.

(ii)
The Participant may elect to contribute to the Plan the Deferred Cash
Contributions and/or After-Tax Contributions that could have been contributed to
the Plan in accordance with the provisions of the Plan had such Participant
remained continuously employed by the Employer throughout such period of absence
("make-up Deferred Cash Contributions" and “make-up After-Tax Contributions”).
Make-up Deferred Cash Contributions and make-up After-Tax Contributions may be
made over a period not to exceed three times the period of military leave or
five years, if less, but in no event later than the Participant's Severance from
Employment (unless he or she is subsequently rehired). The make-up period shall
start on the later of


Vectrus 401(k) Plan    24

--------------------------------------------------------------------------------




the Participant's date of reemployment or the date the Employer notifies the
Participant of his or her rights under this Section. Make-up Deferred Cash
Contributions shall be limited as provided in Section 3.01 and make-up After-Tax
Contributions shall be limited as provided in Section 3.02 and 3.09 with respect
to the Plan Year or Plan Years to which such contributions relate rather than
the Plan Year in which payment is made.
(iii)
If a Participant elects to make make-up Deferred Cash Contributions and/or
After-Tax Contributions under subparagraph (ii) above, the Employer shall make
any new Matching Contributions ("make-up Matching Contributions") on the make-up
Deferred Cash Contributions that would have been made to the Plan in accordance
with Section 3.03 had the Participant remained continuously employed by the
Employer throughout such period. Such make-up Matching Contributions shall be
made at the same time as Matching Contributions are required to be made for
Deferred Cash Contributions made during the same period as the Make-up Deferred
Cash Contributions are made. Any limitations on Matching Contributions described
in Sections 3.03 and 3.09 shall be applied with respect to the Plan Year or Plan
Years to which such make-up Matching Contributions relate rather than the Plan
Year or Plan Years in which payment is made.

(c)
All contributions under this Section other than Catch-Up Contributions made
pursuant to this Section and Section 3.01(b) are considered "annual additions,"
as defined in Section 415(c)(2) of the Code, and shall be limited in accordance
with the provisions of Section 3.11 with respect to the Plan Year or Plan Years
to which such contributions relate rather than the Plan Year in which payment is
made.

(d)
Notwithstanding any other provisions of this Section, the maximum amount of
make-up contributions that may be made by or on behalf of a Participant shall be
reduced by the actual amount of Floor Contributions, Discretionary Profit
Sharing Contributions, Deferred Cash Contributions (including Catch-Up
Contributions), After-Tax Contributions and Matching Contributions, as
applicable, made by or on behalf of the Participant during his or her period of
service in the uniformed services as a result of differential wage payments (as
defined in Section 3401(h) of the Code ) that were made to the Participant.

(e)
If a Participant dies while performing qualified military service (within the
meaning of Section 414(u) of the Code), the Participant’s Beneficiary will be
entitled to any additional benefits (other than contributions and benefit
accruals relating to the period of qualified military service) provided under
the Plan as though the Participant had resumed employment and then experienced a
Severance from Employment on account of his or her death.

ARTICLE 4.    INVESTMENT OF CONTRIBUTIONS
4.01
Management of Funds

The PFTIC shall be responsible for the management of the assets of the Plan,
except as otherwise expressly provided herein.
(a)
The PFTIC shall have the authority, powers, and responsibilities delegated and
allocated to it in Section 9.05.

(b)
All the funds of the Plan shall be held by the Trustee appointed by the PFTIC,
in a trust under a trust instrument adopted, or as amended, by the PFTIC for use
in providing the benefits of the Plan and paying any Plan expenses not paid
directly by the Employer; provided; however, that the PFTIC may, in its
discretion, also enter into any type of contract


Vectrus 401(k) Plan    25

--------------------------------------------------------------------------------




with any insurance company or companies selected by it for providing benefits
under the Plan.
4.02
Investment Funds

(a)
Contributions to and amounts held in Participant’s Accounts shall be invested by
the Trustee in one or more Investment Funds as authorized by the PFTIC. Such
Investment Funds shall include:

(i)
such Target Retirement Funds as the PFTIC shall select; and

(ii)
for such period after the Effective Date as determined by the Employer, the
Vectrus Stock Fund and the Exelis Stock Fund.

Such Investment Funds may also include equity funds, international equity funds,
fixed income funds, money market funds, and other funds as the PFTIC elects to
offer.
(b)
In any Investment Fund, the Trustee may temporarily hold cash or make short-term
investments in obligations of the United States Government, commercial paper or
an interim investment fund for tax-qualified employee benefit plans established
by the Trustee, unless otherwise provided in the applicable trust agreement or
by applicable law. Notwithstanding the foregoing, the Trustee in its discretion
may hold such amounts in cash, consistent with its obligations as Trustee, as it
deems advisable in accordance with the provisions of the trust agreement.

(c)
For the purpose of determining the value of Vectrus Stock and Exelis Stock held
hereunder, in the event such stock is traded on a national securities exchange,
such stock shall be valued as of the closing quoted selling price of such stock
on the New York Stock Exchange composite tape on the applicable Valuation Date.
In the event such Vectrus Stock or Exelis Stock is not traded on a national
securities exchange, such shares shall be valued in good faith by an independent
appraiser selected by the Trustee and meeting requirements similar to those in
the regulations prescribed under Section 170(a)(1) of the Code.

(d)
The Plan is intended to constitute a plan described in Section 404(c) of ERISA.
Consequently, each Participant is solely responsible for the selection of his or
her investment options. The Trustees, the Benefits Administration Committee, the
Employer, the PFTIC and the officers, supervisors and other employees of the
Employer are not empowered to advise a Participant as to the manner in which his
or her Accounts shall be invested. The fact that an Investment Fund is available
to Participants for investment under the Plan shall not be construed as a
recommendation for investment in the Investment Fund.

(e)
The Trustee, or such other custodian as the PFTIC may designate, shall maintain
the Vectrus Stock Fund and the Exelis Stock Fund. It is specifically
contemplated that the Vectrus Stock Fund will not operate as an employee stock
ownership plan that is designed to invest primarily in Vectrus Stock, within the
meaning of Section 4975(e)(7) of the Code.

(f)
Dividends, interest, and other distributions received on the assets held by the
Trustee in respect to the Investment Funds shall be reinvested in the respective
Investment Fund.

4.03
Investment of Contributions

Contributions under the Plan shall be invested by the Trustee as follows:

Vectrus 401(k) Plan    26

--------------------------------------------------------------------------------




(e)
Subject to the provisions of (b) and (c) below, a Participant shall make one
investment election, in multiples of 1%, covering his or her Accounts inclusive
of his or her Employer Account, Match Account, Pre-Tax Account, Roth Account,
After-Tax Account and Prior Plan Employer Contribution Account to have such
amounts invested in any one or more of the Investment Funds. If no investment
election is made, such amounts shall be invested in the Target Retirement Fund
that is appropriate based on the Participant’s year of birth (or such other
Investment Fund as may be designated by the PFTIC), unless and until the
Participant elects to have all or part of such amounts invested in or
transferred to other funds pursuant to Sections 7.3 and 7.4.

(f)
A Participant cannot elect to direct the investment of any amounts into the
Vectrus Stock Fund or the Exelis Stock Fund. Amounts invested in the Vectrus
Stock Fund or the Exelis Stock Fund as a result of the restructuring of Exelis
Inc. effective on September 27, 2014, are the only amounts that may be invested
in such funds. A Participant may elect at any time to direct the amounts
invested in the Vectrus Stock Fund or the Exelis Stock Fund into any other
Investment Fund in the Plan, subject to the provisions of this Section 4.03 and
Section 4.05.

(g)
A Participant making a Rollover Contribution and/or a Roth Rollover Contribution
pursuant to Section 3.05 may make a separate initial investment election under
this Section 4.03. Such Rollover Contribution and/or Roth Rollover Contribution
shall be invested, in multiples of 1%, in any one or more of the Investment
Funds as elected by the Participant. Notwithstanding the preceding sentence,
Rollover Contributions and Roth Rollover Contributions may not be invested in
the Vectrus Stock Fund or the Exelis Stock Fund. If a Participant has not made
an election with respect to the initial investment of his or her Rollover
Contributions and/or Roth Rollover Contributions, such Rollover Contributions
and/or Roth Rollover Contributions shall be invested in the Target Retirement
Fund that is appropriate based on the Participant’s year of birth (or such other
Investment Fund as may be designated by the PFTIC).

4.04
Changes in Investment Election for Future Contributions

On any business day, by making an election in a form or manner approved by the
Benefits Administration Committee or its delegate for such purpose, a
Participant may change his or her investment election within the limitations set
forth in Section 4.02 with respect to future contributions to the Employer
Account, the Match Account, the Pre-Tax Account, the Roth Account, the After-Tax
Account, the to be made for any payroll deposited with the Trustee on or after
the effective date of such notice. The effective date of such election shall be
the business day following the receipt of a properly completed election. A
Participant shall be permitted to make only one investment election, covering
his or her Employer Account, the Match Account, the Pre-Tax Account, the Roth
Account and After-Tax Account.
4.05
Reallocation of Investments

Participants may reallocate the investment of their existing Accounts as
follows:
(a)
On any business day, by making an advance election in a form or manner approved
by the Benefits Administration Committee for such purpose, a Participant may
elect to reallocate or transfer, as the case may be, on any Valuation Date all
or part, in multiples of 1%, all of his or her Accounts among the Investment
Funds; provided, however, that no amounts may be reallocated or transferred into
the Vectrus Stock Fund or the Exelis Stock Fund. The reallocation or transfer
shall be effective as soon as administratively practicable after the Valuation
Date on which a properly completed form is received by the Benefits
Administration Committee.


Vectrus 401(k) Plan    27

--------------------------------------------------------------------------------




(b)
The PFTIC may establish such rules and restrictions regarding the redistribution
of investments as it deems appropriate, including restrictions on the maximum
number of transfers in a calendar month.

(c)
Any amounts invested in a fund of guaranteed investment contracts or an
investment fund covered by a prospectus or other document of similar import or
effect shall be subject to any and all terms of such contracts, prospectus or
other documents of similar import or effect, including any limitations therein
placed on the exercise of any rights otherwise granted to a Participant under
any other provisions of this Plan with respect to such amounts.

4.06
Valuation Date

The Valuation Date applicable with respect to reallocations made in accordance
with Section 4.05 shall be the business day such properly completed election is
received and processed by the Benefits Administration Committee or its designee
and shall not be later than the next business day following the day on which the
Participant’s properly completed request is received and processed by the
Benefits Administration Committee or its designee.
4.07
Right to Change Procedures

The PFTIC reserves the right to change from time to time the procedures used in
valuing the Accounts or crediting (or debiting) the Accounts if it determines,
after due deliberation and upon the advice of counsel and/or the current record
keeper, that such an action is justified in that it results in a more accurate
reflection of the fair market value of assets. In the event of a conflict
between the provisions of this ARTICLE and such new administrative procedures,
those new administrative procedures shall prevail.
4.08
Statement of Accounts

For each Participant (or, in the event of the death of the Participant, each
Beneficiary), the Benefits Administration Committee shall cause to be prepared
statements setting forth the value of his or her Accounts and such other
information as required under Section 105(a) of ERISA. Such statements shall be
furnished in the time and manner prescribed by Section 105(a) of ERISA and
related guidance thereto.
4.09
Blackout Periods

Notwithstanding any provision of the Plan to the contrary, when required for
administrative reasons, the Benefits Administration Committee may temporarily
suspend, limit or restrict the rights of Participants, Beneficiaries or
alternate payees (as applicable) to direct or diversify the investment of some
or all of their Accounts, to obtain loans from the Plan, and to obtain
distributions (including in-service withdrawals) from the Plan. The number and
length of such suspensions and the imposition of such limitations or
restrictions shall be limited to the greatest extent practicable. Any
suspension, limitation or restriction of rights under this Section 4.09 shall
comply with all applicable law and any guidance issued thereunder and may be
imposed only if the Benefits Administration Committee timely provides notice of
the suspension, limitation or restriction of such rights, as required by Section
101 of ERISA, any guidance issued thereunder, and any other applicable law.
ARTICLE 5.    VESTED PORTION OF ACCOUNTS
5.01
Vesting of Accounts

A Participant shall at all times be 100 percent vested in, and have a
nonforfeitable right to, all of his or her Accounts.

Vectrus 401(k) Plan    28

--------------------------------------------------------------------------------




ARTICLE 6.    WITHDRAWALS WHILE STILL EMPLOYED
6.01
Withdrawals of Rollover Contributions and After-Tax Contributions

A Participant may, subject to Section 6.06, elect to withdraw all or part of his
or her Rollover Account, Roth Rollover Account after the close of the
five-consecutive-calendar-year period that began on the first day of the first
calendar year in which the Participant made a Roth Contribution and/or After-Tax
Account, including any earnings and losses thereon, at any time.
6.02
Withdrawals After Age 59½

A Participant who has attained age 59½ may, subject to Section 6.06, elect to
withdraw all or part of any of his or her Accounts other than amounts
attributable to Money Purchase Contributions. Notwithstanding the foregoing, no
withdrawal may be made from the Participant's Roth Account unless the withdrawal
is made after the close of the five-consecutive-calendar-year period that began
on the first day of the first calendar year in which the Participant made a Roth
Contribution and/or a Roth Rollover Contribution to this Plan.
6.03
Withdrawals of Money Purchase Contributions After Age 62

A Participant who has attained age 62 may, subject to Section 6.06, elect to
withdraw all or part of amounts attributable to his or her Money Purchase
Contributions. If the Participant is married at the time a withdrawal is made
under this Section, Spousal Consent shall be required.
6.04
Withdrawals Due to Total and Permanent Disability

A Participant who has not terminated employment but has incurred a Total and
Permanent Disability may, subject to Section 6.06, elect to withdraw all or part
of any of his or her Accounts.
6.05
Hardship Withdrawal

(e)
A Participant who is not eligible for a withdrawal under Sections 6.02, 6.03 or
6.04 above or who has taken all withdrawals available under Sections 6.01, 6.02,
6.03 or 6.04 above and his or her Prior Plan Employer Contribution Account as
permitted under Appendix B may, subject to Section 6.06, elect to withdraw all
or part of any of his or her Accounts, other than earnings on Deferred Cash
Contributions and amounts attributable to Money Purchase Contributions, provided
that he or she furnishes proof of "Hardship" satisfactory to the Benefits
Administration Committee in accordance with the provisions of paragraphs (b) and
(c) below.

(f)
As a condition for hardship, there must exist with respect to the Participant an
immediate and heavy financial need to draw upon his or her Accounts. The
Benefits Administration Committee shall presume the existence of such immediate
and heavy financial need if the requested withdrawal is on account of any of the
following:

(iii)
expenses for (or necessary to obtain) medical care that would be deductible
under Section 213(d) of the Code (determined without regard to whether the
expenses exceed 7.5 percent of adjusted gross income);

(iv)
costs directly related to the purchase of a principal residence of the
Participant (excluding mortgage payments);

(v)
payment of tuition and related educational fees, and room and board expenses,
for the next 12 months of post-secondary education of the Participant, his or
her Spouse,


Vectrus 401(k) Plan    29

--------------------------------------------------------------------------------




children or dependents (as defined in Section 152 of the Code and determined
without regard to Sections 152(b)(1), (b)(2) and (d)(1)(B) of the Code);
(vi)
payment of amounts necessary to prevent eviction of the Participant from his or
her principal residence or to avoid foreclosure on the mortgage of his or her
principal residence;

(vii)
payments for burial or funeral expenses for the Participant's deceased parent,
Spouse, children or dependents (as defined in Section 152 of the Code and
without regard to Section 152(d)(1)(B) of the Code);

(viii)
expenses for the repair of damages to the Participant's principal residence that
would qualify for the casualty deduction under Section 165 of the Code
(determined without regard to whether the loss exceeds 10 percent of the
Participant's adjusted gross income); or

(ix)
the inability of the Participant to meet such other expenses, debts, or other
obligations recognized by the Internal Revenue Service as giving rise to an
immediate and heavy financial need for purposes of Section 401(k) of the Code.

The amount of the withdrawal may not be in excess of the amount of the financial
need of the employee, including any amounts necessary to pay any federal, state,
or local taxes and any amounts necessary to pay any penalties reasonably
anticipated to result from the hardship distribution.
In evaluating the relevant facts and circumstances, the Benefits Administration
Committee shall act in a nondiscriminatory fashion and shall treat uniformly
those Participants who are similarly situated. The Participant shall furnish to
the Benefits Administration Committee such supporting documents as the Benefits
Administration Committee may request in accordance with uniform and
nondiscriminatory rules prescribed by the Benefits Administration Committee.
(g)
As a condition for a Hardship withdrawal, the Participant must demonstrate that
the requested withdrawal is necessary to satisfy the financial need described in
paragraph (b). The Benefits Administration Committee shall presume that the
hardship withdrawal is necessary to satisfy the financial need provided the
following requirements are met:

(i)
the Participant has obtained all distributions, other than distributions
available only on account of hardship, and all nontaxable loans currently
available under all plans of the Employer and Affiliated Employers; and

(ii)
the Participant is prohibited from making Deferred Cash Contributions, Catch-Up
Contributions and After-Tax Contributions to the Plan and all other plans of the
Employer and Affiliated Employers under the terms of such plans or by means of
an otherwise legally enforceable agreement for at least six months after receipt
of the distribution.

For purposes of this clause (ii), "all other plans of the Employer and
Affiliated Employers" shall include stock option plans, stock purchase plans,
qualified and nonqualified deferred compensation plans, and such other plans as
may be designated under regulations issued under Section 401(k) of the Code but
shall not include health and welfare benefit plans and the mandatory employee
contribution portion of a defined benefit plan.

Vectrus 401(k) Plan    30

--------------------------------------------------------------------------------




Upon the expiration of the six-month period of suspension of Deferred Cash
Contributions, Catch-Up Contributions and/or After-Tax Contributions due to a
Participant's hardship withdrawal, his or her Deferred Cash Contributions,
Catch-Up Contributions and/or After-Tax Contributions shall resume at the same
rate in effect at the time of the suspension, unless the Participant elects to
suspend or change elections pursuant to Section 3.06 or 3.07.
6.06
Procedures and Restrictions

To make a withdrawal, a Participant shall give such advance Notice as the
Benefits Administration Committee shall prescribe. A withdrawal shall be made as
soon as administratively practicable following its receipt such properly
completed Notice. If a loan and a hardship withdrawal are processed as of the
same Valuation Date, the amount available for the hardship withdrawal will equal
the Participant's Accounts and Prior Plan Employer Contribution Account on such
Valuation Date reduced by the amount of the loan. The amount of the withdrawal
shall be allocated between the Investment Funds in proportion to the value of
the Participant's Accounts from which the withdrawal is made in each Investment
Fund as of the date of the withdrawal. The amount of the withdrawal shall be
taken from the Participant's Accounts in the order prescribed by the Benefits
Administration Committee. Subject to the provisions of Section 8.08, all
payments to Participants under this ARTICLE shall be made in cash as soon as
practicable.
ARTICLE 7.    LOANS TO PARTICIPANTS
7.01
Eligibility

Subject to the following provisions of this ARTICLE 7, a Participant who is an
employee of the Employer or an Affiliated Employer may borrow an amount not in
excess of the maximum loan amount determined in accordance with Section 7.02.
Notwithstanding the foregoing, the Benefits Administration Committee may, in its
sole discretion, deny a loan to a Participant who is a director or executive
officer (or the equivalent thereof) of the Employer or an Affiliated Employer
based on a reasonable concern regarding the legality of the loan under Section
13(k) of the Securities Exchange Act of 1934.
7.02
Amount Available

A Participant may borrow an amount that, when added to the outstanding balance
of any other loans to the Participant from this Plan or any other qualified
plans of the Employer or Affiliated Employer, including the amount of any unpaid
deemed loan distribution and accrued interest thereon, does not exceed the
lesser of:
(d)
50 percent of the Vested Portion of his or her Accounts; or

(e)
$50,000 reduced by the excess, if any, of:

(iii)
the highest outstanding balance of loans to the Participant from such plans
during the one-year period ending on the day before the day the loan is made,
over

(iv)
the outstanding balance of loans to the Participant from such plans on the date
on which the loan is made.

7.03
Interest

Loans from the Plan shall be repaid with interest. The interest rate to be
charged on loans shall be determined at the time of the loan application and
shall be one percent above the prime rate as

Vectrus 401(k) Plan    31

--------------------------------------------------------------------------------




reported in the Wall Street Journal for the last business day of the quarter
preceding the calendar quarter in which the loan is processed. The interest rate
so determined for purposes of the Plan shall be fixed for the duration of each
loan.
7.04
Security for Loan

The amount of the loan will be transferred from the Investment Funds in which
the Participant's Accounts other than his or her Roth Account are invested to a
special "Loan Fund" for the Participant under the Plan. The Loan Fund consists
solely of the amount transferred to the Loan Fund and is invested solely in the
loan made to the Participant. The amount transferred to the Loan Fund shall be
pledged as security for the loan. Payments of principal on the loan will reduce
the amount held in the Participant's Loan Fund. Those payments, together with
the attendant interest payment, will be reinvested in the Investment Funds in
accordance with the Participant's then effective investment election.
7.05
Terms

(e)
In addition to such rules and regulations as the Benefits Administration
Committee may adopt, all loans shall comply with the following terms and
conditions:

(x)
An application for a loan by a Participant shall be made in accordance with
procedures prescribed by the Benefits Administration Committee, whose action in
approving or disapproving the application shall be final. An application of a
loan to be funded entirely or in part by a Participant’s Money Purchase
Contributions shall be accompanied by Spousal Consent.

(xi)
Each loan shall be evidenced by a promissory note payable to the Plan.

(xii)
The period of repayment for any loan shall be arrived at by mutual agreement
between the Benefits Administration Committee and the Participant and such
repayment period shall not exceed the maximum repayment period prescribed in the
loan rules adopted by the Benefits Administration Committee.

(xiii)
Payments of principal and interest will be made by payroll deductions or in a
manner agreed to by the Participant and the Benefits Administration Committee in
substantially level amounts, but no less frequently than quarterly, in an amount
sufficient to amortize the loan over the repayment period. Loan repayments shall
be paid to the Trustees as soon as practicable but in no event later than the
15th business day of the month following the month in which such amounts would
otherwise have been payable from payroll to the Participant in cash.

(f)
If a loan is not repaid in accordance with the terms contained in the promissory
note and a default occurs, the Plan may execute upon its security interest in
the Participant's Accounts under the Plan to satisfy the debt; however, the Plan
shall not levy against any portion of the Loan Fund attributable to amounts held
in the Participant's Pre-Tax Account, Employer Account or Prior Plan Employer
Contribution Account until such time as a distribution of the Pre-tax Account,
Employer Account or Prior Plan Employer Contribution Account could otherwise be
made under the Plan.

(g)
Any additional rules or restrictions as may be necessary to implement and
administer the loan program shall be in writing and communicated to employees.
The Benefits Administration Committee is hereby authorized to make such
revisions to these rules as it deems necessary or appropriate.


Vectrus 401(k) Plan    32

--------------------------------------------------------------------------------




(h)
To the extent required by law and under such rules as the Benefits
Administration Committee shall adopt, loans shall also be made available on a
reasonably equivalent basis to any Beneficiary or former Employee (i) who
maintains an account balance under the Plan and (ii) who is still a
party-in-interest (within the meaning of Section 3(14) of ERISA).

ARTICLE 8.    DISTRIBUTION OF ACCOUNTS UPON SEVERANCE FROM EMPLOYMENT OR DEATH
8.01
Eligibility

Upon a Participant's Severance from Employment with the Employer and all
Affiliated Employers, his or her Accounts shall be distributed as provided in
this ARTICLE.
8.02
Forms of Distribution

(c)
Upon Severance from Employment with the Employer and all Affiliated Employers,
distribution of a Participant's Accounts shall be made as follows:

(iii)
If the value of the Participant's Accounts as of his or her Severance from
Employment is $5,000 or less, distribution shall be made in a lump-sum payment.

(iv)
If the value of the Participant's Accounts as of his or her Severance from
Employment exceeds $5,000, distribution shall be made as follows:

(A)
With respect to a Participant's Accounts other than the portion, if any,
attributable to Money Purchase Contributions, his or her Accounts shall be paid
in a lump-sum payment unless the Participant elects, in such manner as the
Benefits Administration Committee shall prescribe, to receive a withdrawal at
any time, and from time to time, of any portion of the Participant’s Accounts.

(B)
If any portion of a Participant's Account is attributable to Money Purchase
Contributions, such portion shall be distributed by the purchase of a
nonforfeitable fixed annuity that will pay a Qualified Joint and Survivor
Annuity. Notwithstanding the preceding sentence, during the 90-day period
preceding his or her Annuity Starting Date and after receiving the written
explanation described below, a Participant may elect not to take the Qualified
Joint and Survivor Annuity and instead to take the portion of his or her
Accounts attributable to Money Purchase Contributions instead in any of the
following optional forms of payment:

(1)
a lump-sum payment;

(2)
payments over a period certain in monthly, quarterly, semiannual or annual cash
installments over a period not exceeding the Participant's life expectancy;

(3)
the purchase of an annuity contract that will provide payments over a period
that does not extend beyond either the life of the Participant (of the lives of
the Participant and his or her Beneficiary) or the life expectancy of the
Participant (or the life expectancy of the Participant and his or her
Beneficiary) which shall specifically include a 75% joint and survivor
contingent annuity option that provides for a monthly benefit payable to the
Participant during his


Vectrus 401(k) Plan    33

--------------------------------------------------------------------------------




or her lifetime and 75% of such amount to his or her named Beneficiary, if
living, after the Participant's death; or
(4)
a withdrawal at any time, and from time to time, of any portion of the
Participant’s Money Purchase Contributions.

Elections under this subparagraph (B) shall be in writing and shall be subject
to receipt by the Benefits Administration Committee of Spousal Consent to that
election. The Benefits Administration Committee shall furnish each Participant
no less than 30 days nor more than 90 days before his or her Annuity Starting
Date a written explanation of the Qualified Joint and Survivor Annuity in
accordance with applicable law. A Participant's Annuity Starting Date may not
occur sooner than 30 days after receipt of the written explanation.
Notwithstanding the foregoing, a Participant may, after having received the
written explanation, affirmatively elect to have his or her benefit commence
sooner than 30 days following his or her receipt of the written explanation,
provided all of the waiver requirements set forth in Section 8.09 relating to a
distribution subject to Sections 401(a)(11) and 417 are met.
(d)
Upon the death of a Participant before his or her Annuity Starting Date, his or
her Accounts shall be paid as follows:

(v)
If the value of the Participant's Accounts as of his or her death is $5,000 or
less, distribution shall be made in a lump-sum payment.

(vi)
If the value of the Participant's Accounts as of his or her death exceeds
$5,000, distribution shall be made as follows:

(A)
With respect to a Participant's Accounts other than the portion, if any,
attributable to Money Purchase Contributions, his or her Accounts shall be paid
to his or her Beneficiary in a lump-sum payment.

(B)
If any portion of a Participant's Accounts is attributable to Money Purchase
Contributions and if the Participant is married on the date of his or her death,
the portion attributable to Money Purchase Contributions shall be distributed by
the purchase of a nonforfeitable fixed annuity that will pay his or her
surviving Spouse an annuity for life unless the Spouse waives such form of
payment and elects a lump-sum payment. If the Participant is not married on the
date of his or her death, the portion attributable to Money Purchase
Contributions shall be paid to his or her Beneficiary in a lump-sum payment.

8.03
Commencement of Payments

(h)
Except as otherwise provided in this ARTICLE, distribution of a Participant's
Accounts shall commence as soon as administratively practicable following the
later of:

(iv)
the Participant's Severance from Employment; or

(v)
the 65th anniversary of the Participant's date of birth

(but not more than 60 days after the close of the Plan Year in which the later
of (i) or (ii) occurs). If a Participant fails to file a claim for benefits by
the date specified in the preceding sentence, he or she will be deemed to have
elected to defer distribution of his or her Accounts;

Vectrus 401(k) Plan    34

--------------------------------------------------------------------------------




provided, however, that payment must commence no later than April 1 of the
calendar year following the calendar year in which the Participant attains age
70½.
(i)
In lieu of a distribution as described in paragraph (a) above, a Participant
may, in accordance with such procedures as the Benefits Administration Committee
shall prescribe, elect to have the distribution of his or her Accounts commence
as of any Valuation Date coincident with or following his or her Severance from
Employment that is before the date described in paragraph (a) above.

(j)
In the case of the death of a Participant, before or after his or her Severance
from Employment, but prior to his or her Annuity Starting Date, his or her
Accounts shall be distributed to his or her Beneficiary as soon as
administratively practicable following the Participant's date of death and in no
event later than the last day of the Plan Year following the Plan Year in which
the Participant died. Notwithstanding the foregoing, if the Participant's sole
Beneficiary is the Participant's surviving Spouse, such surviving Spouse may
elect to defer the lump-sum payment of the Participant's Accounts until as late
as the later of the last day of the Plan Year in which the Participant would
have attained age 70½ or the end of the calendar year immediately following the
calendar year in which the Participant's death occurred.

8.04
Age 70½ Required Distributions

(i)
Notwithstanding any provision of the Plan to the contrary, distributions must
commence as follows:

(iii)
If a Participant is a 5-percent owner (as defined in Section 416(i) of the
Code), distribution of the Participant’s Accounts shall begin no later than the
April 1 following the calendar year in which he or she attains age 70½,
regardless of whether he or she has terminated employment with the Employer and
all Affiliated Employers.

(iv)
If a Participant is not a 5-percent owner (as defined in Section 416(i) of the
Code), distribution of the Participant’s Accounts shall begin by the April 1
following the later of the calendar year in which he or she attains age 70½ or
the calendar year in which he or she terminates employment with the Employer and
all Affiliated Employers.

The date prescribed in (i) or (ii) above shall be the Participant's "required
beginning date."
(j)
In the event a Participant is required to begin receiving payments while in
service under the provisions of paragraph (a)(i) above or a Participant who has
terminated employment with the Employer and all Affiliated Employers is required
to begin receiving payments under the provisions of paragraph (a)(ii) above, the
Participant may elect to receive payments in accordance with option (i) or(ii),
as follows:

(i)
The Participant may receive a single lump-sum payment on or before the
Participant's required beginning date equal to the entire balance of his or her
Accounts and, with respect to a Participant who is still employed, annual
lump-sum payments thereafter of amounts accrued during each calendar year; or

(ii)
The Participant may receive annual payments of the minimum amount necessary to
satisfy the minimum distribution requirements of Section 401(a)(9) of the Code.
An election under this Section shall be made by a Participant by giving written
notice to the Benefits Administration Committee within the 90-day period prior
to his or her required beginning date. In the event a Participant fails to make
an election under


Vectrus 401(k) Plan    35

--------------------------------------------------------------------------------




this Section, he or she shall be deemed to have elected payment in accordance
with clause (b)(ii) above. A terminated Participant who elects or is deemed to
have elected to receive annual payments equal to his or her required minimum
distributions may at any time elect to receive the balance of his or her
Accounts in a lump-sum payment or to receive partial withdrawals in addition to
his or her required minimum distributions.
The amount of the withdrawal shall be taken pro rata from the Participant's
Accounts, except for his or her Roth Account, which shall be the last amount
withdrawn. The amount of the withdrawal shall be allocated between the
Investment Funds in proportion to the value of the Participant's Accounts as of
the date of each withdrawal. The commencement of payments under this Section
8.04 shall not constitute an Annuity Starting Date for purposes of Sections 72,
401(a)(11) and 417 of the Code. Upon the Participant's subsequent Severance from
Employment, payment of the Participant's Accounts shall be made in accordance
with the provisions of Section 8.02.
8.05
Status of Accounts Pending Distribution

Until completely distributed, the Accounts of a Participant shall continue to be
invested as part of the funds of the Plan and the Participant shall retain
investment reallocation rights as described in Section 4.05. However, loans or
withdrawals shall not be permitted during the deferral period except to the
extent required by law.
8.06
Proof of Death and Right of Beneficiary or Other Person

The Benefits Administration Committee may require and rely upon such proof of
death and such evidence of the right of any Beneficiary or other person to
receive the value of the Accounts of a deceased Participant as the Benefits
Administration Committee may deem proper and its determination of the right of
that Beneficiary or other person to receive payment shall be conclusive.
8.07
Distribution Limitation

Notwithstanding any other provision of this ARTICLE 8, all distributions from
the Plan shall conform to the requirements of Section 401(a)(9) of the Code,
including the incidental death benefit provisions of Section 401(a)(9)(G) of the
Code. The provisions of Section 401(a)(9) of the Code and the regulations
thereunder are hereby incorporated by reference and shall override any Plan
provision that is inconsistent with Section 401(a)(9) of the Code and the
regulations thereunder.
8.08
Direct Rollover of Certain Distributions

(c)
Elective Rollovers. Notwithstanding any provision of the Plan to the contrary
that would otherwise limit a distributee's election under this Section, a
distributee may elect, at the time and in the manner prescribed by the Benefits
Administration Committee, to have any portion of an eligible rollover
distribution paid directly to an eligible retirement plan specified by the
distributee in a direct rollover.

(d)
Mandatory Rollovers. Notwithstanding any provision of the Plan to the contrary,
if a Participant's Accounts do not exceed $5,000 and the Participant fails to
make an affirmative election to either receive a lump-sum payment in cash or
have it directly rolled over to an eligible retirement plan pursuant to the
provisions of paragraph (a) within such election period as shall be prescribed
by the Benefits Administration Committee, the Benefits Administration Committee
shall direct the Trustee to transfer such lump-sum payment to an individual
retirement plan (within the meaning of Section 7701(a)(37) of the Code) (an
"IRA") selected by the PFTIC. The IRA shall be maintained for the exclusive
benefit of the Participant


Vectrus 401(k) Plan    36

--------------------------------------------------------------------------------




on whose behalf such transfer is made. The transfer shall occur as soon as
practicable following the end of the election period. The funds in the IRA shall
be invested in an investment product designed to preserve principal and provide
a reasonable rate of return, whether or not such return is guaranteed,
consistent with liquidity, as determined from time to time by the PFTIC. In
implementing the provisions of this paragraph, the PFTIC shall:
(vi)
enter into a written agreement with each IRA provider setting forth the terms
and conditions applicable to the establishment and maintenance of the IRAs in
conformity with applicable law.

(vii)
furnish Participants with notice of the Plan's automatic rollover provisions,
including, but not limited to, a description of the nature of the investment
product in which the assets of the IRA will be invested and how the fees and
expenses attendant to the IRA will be allocated, and a statement that a
Participant may roll over the assets of the IRA to another eligible retirement
plan (Such notice shall be provided to Participants in such time and form as
shall be prescribed by the PFTIC in accordance with applicable law.); and

(viii)
fulfill such other requirements of the safe harbor contained in Department of
Labor Reg. § 2550.404a-2 and, if applicable, the conditions of Department of
Labor Prohibited Transaction Class Exemption 2004-16.

(e)
Definitions. The following definitions apply to the terms used in this Section:

(v)
"Eligible rollover distribution" means any distribution of all or any portion of
the balance to the credit of the distributee, except that an eligible rollover
distribution does not include:

(A)
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee's designated beneficiary, or for a
specified period of ten years or more;

(B)
any distribution to the extent such distribution is required under Section
401(a)(9) of the Code;

(C)
any after-tax amount unless such amount:

(1)
is rolled over or transferred (i.e., in a direct rollover) to an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code or a Roth individual
retirement account described in Section 408A(b) of the Code; or

(2)
is transferred (i.e., in a direct rollover) to a plan qualified under Section
401(a) of the Code or to an annuity plan described in Section 403(b) of the Code
provided such plan agrees to separately account for such amount;

(D)
any in-service withdrawal that is made on account of hardship; and

(E)
any distribution from the Roth Account unless such amount is:


Vectrus 401(k) Plan    37

--------------------------------------------------------------------------------




(1)
rolled over or transferred (i.e., in a direct rollover) to a Roth IRA (as
defined in Section 408A(b) of the Code); or

(2)
transferred (i.e., in a direct rollover) to a defined contribution plan
qualified under Section 401(a) of the Code or an annuity plan described in
Section 403(b) of the Code provided such qualified plan or annuity plan agrees
to separately account for such amount, or, solely with respect to the amount
that would otherwise be included in gross income, is rolled over to a defined
contribution plan qualified under Section 401(a) of the Code or an annuity plan
described in Section 403(b) of the Code provided such qualified plan or annuity
plan agrees to separately account for such amount.

(vi)
"Eligible retirement plan" means, with respect to a distributee other than a
non-Spouse Beneficiary of a deceased Participant, any of the following types of
plans that accept the distributee's eligible rollover distribution:

(A)
a qualified plan described in Section 401(a) of the Code;

(B)
an annuity plan described in Section 403(a) of the Code;

(C)
an individual retirement account or individual retirement annuity described in
Section 408(a) or 408(b) of the Code, respectively;

(D)
an annuity contract described in Section 403(b) of the Code;

(E)
an eligible plan under Section 457(b) of the Code that is maintained by a state,
political subdivision of a state, or any agency or instrumentality of a state or
political subdivision of a state and that agrees to separately account for
amounts transferred into such plan from this Plan; and

(F)
a Roth IRA described in Section 408A(b) of the Code.

With respect to a non-Spouse Beneficiary of a deceased Participant, eligible
retirement plan means only an individual retirement annuity described in Section
408(b) of the Code or a Roth IRA described in Section 408A(b) of the Code that
is established on behalf of the non-Spouse Beneficiary and that will be treated
as an inherited IRA pursuant to the provisions of Sections 402(c)(11) and
408(d)(3)(C)(ii) of the Code.
(vii)
"Distributee" means an employee or former employee; an employee's or former
employee's surviving Spouse; an employee's or former employee's Spouse or former
Spouse who is the alternate payee under a qualified domestic relations order as
defined in Section 414(p) of the Code; and a non-Spouse Beneficiary of a
deceased Participant.

(viii)
"Direct rollover" means a payment by the Plan to the eligible retirement plan
specified by the distributee.

8.09
Notice and Consent to Distribution

If the value of the vested portion of a Participant's Accounts exceeds $5,000,
an election by the Participant to receive a distribution prior to age 65 shall
not be valid unless the written election is made after the Participant has
received the notice required under Treas. Reg. § 1.411(a) 11(c) and

Vectrus 401(k) Plan    38

--------------------------------------------------------------------------------




within a reasonable time before the effective date of the commencement of the
distribution as prescribed by said regulations. For purposes of the preceding
sentence and notwithstanding Treas. Reg. § 1.411(a)-11(c), "reasonable time
before the date as of which distributions commences" means a period of not less
than 30 days and no more than 90 days before such date. Notwithstanding anything
contained in the Plan to the contrary, in no event shall a distribution be made
sooner than 15 days following a Participant's Severance from Employment with the
Employer.
ARTICLE 9.    ADMINISTRATION OF PLAN
9.01
Plan Administrator

The responsibility for carrying out all phases of the administration of the
Plan, except those connected with management of assets, shall be placed in a
Benefits Administration Committee. The Benefits Administration Committee shall
be the administrator of the Plan within the meaning of Section 3(16)(A) of ERISA
and shall have authority and responsibility for general supervision of the
administration of the Plan.
9.02
Appointment of Benefits Administration Committee

The general administration of the Plan and the responsibility for carrying out
the provisions of the Plan shall be placed with the Benefits Administration
Committee which shall consist of the individuals holding the corporate titles:
(k)
Senior Vice President & Chief Human Resources Officer;

(l)
Benefits Manager;

(m)
Benefit Analyst; and

(n)
Benefit Admin 401(k).

Any member of the Benefits Administration Committee shall be deemed to have
resigned upon his or her termination with the Employer and all Affiliated
Employers or at such time when he or she no longer is employed in one of the
positions enumerated in subsections (a) through (d).
9.03
Duties and Powers of Benefits Administration Committee

(k)
The Benefits Administration Committee shall have total and complete discretion
to interpret the Plan; including, but not limited to, the discretion to:

(i)
decide all questions arising in the administration, interpretation and
application of the Plan, including the power to construe and interpret the Plan;

(ii)
decide all questions relating to an individual's eligibility to participate in
the Plan and/or eligibility for benefits and the amounts thereof;

(iii)
decide all facts relevant to the determination of eligibility for benefits or
participation; and

(iv)
determine the amount, form and timing of any distribution to be made hereunder.

In making its decisions, the Benefits Administration Committee shall be entitled
to, but need not rely upon, information supplied by a Participant, Spouse,
contingent annuitant or Beneficiary or representative thereof. The Benefits
Administration Committee may correct

Vectrus 401(k) Plan    39

--------------------------------------------------------------------------------




any defect, supply any omission, or reconcile any inconsistency in such manner
and to such extent as it shall deem necessary to carry out the purposes of the
Plan. The Benefits Administration Committee’s decisions in such matters shall be
binding and conclusive as to all parties.
(l)
The members of the Benefits Administration Committee shall elect a Chairman from
their number and a Secretary who may be, but need not be, one of the members of
the Benefits Administration Committee; may appoint from their number such
committees with such powers as they shall determine; may authorize one or more
of their number or any agent to execute or deliver any instrument or make any
payment on their behalf; may retain counsel and employ agents and such clerical
and accounting services as they may require in carrying out the provisions of
the Plan; and may allocate among themselves or delegate to other persons all or
such portion of their duties hereunder as they in their sole discretion decide.
The Benefits Administration Committee may also delegate to any other person or
persons the authority and responsibility of administering the Plan including,
but not limited to, telephone access by voice response or representatives, and
completing Plan transactions using forms or by other means, in accordance with
the provisions of the Plan and any policies which, from time to time, may be
established by the Benefits Administration Committee.

(m)
Subject to the limitations of the Plan, the Benefits Administration Committee
from time to time shall establish rules or regulations for the administration of
the Plan and the transaction of its business. The Benefits Administration
Committee shall have full discretionary authority, except as to matters which
the Board of Directors from time to time may reserve to itself, to interpret the
Plan and to make factual determinations regarding any and all matters arising
hereunder, including but not limited to, the right to determine eligibility for
benefits, the right to construe the terms of the Plan and the right to remedy
possible ambiguities, inequities, inconsistencies or omissions.

(n)
Subject to applicable Federal and State Law, all interpretations, determinations
and decisions of the Benefits Administration Committee in respect of any matter
hereunder shall be final, conclusive and binding on all parties affected
thereby.

9.04
Appointment of Investment Committee

The responsibility for the management of the assets of the Plan shall be placed
with the PFTIC, which shall consist of the individuals holding the corporate
titles:
(g)
Senior Vice President & Chief Human Resources Officer;

(h)
Corporate Vice President & Treasurer;

(i)
Assistant Treasurer, Director of Investments;

(j)
Director, Benefits and Financial Reporting;

(k)
Senior Vice President & Chief Financial Officer; and

(l)
Director, Investments.

Any member of the PFTIC shall be deemed to have resigned upon his or her
termination with the Employer and all Affiliated Employers or at such time when
he or she no longer is employed in one of the positions enumerated in
subsections (a) through (f).
9.05
Duties and Powers of the PFTIC


Vectrus 401(k) Plan    40

--------------------------------------------------------------------------------




The PFTIC shall be responsible for managing the assets under the Plan. If it
deems such action to be advisable, the Committee, subject to the provisions of
the trust instrument(s) adopted for use in implementing the Plan pursuant to
Section 7.01 hereof, may:
(j)
provide direction to the trustee(s) thereunder, including, but not by way of
limitation, the direction of investment of all or part of the Plan assets and
the establishment of investment criteria, and

(k)
appoint and provide for use of investment advisors and investment managers.

In discharging its responsibility, the PFTIC shall evaluate and monitor the
investment performance of the trustee(s), investment advisor(s) and investment
manager(s), if any.
The members of the PFTIC shall elect a Chairman from their number and a
Secretary who may be, but need not be, one of the members of the PFTIC; may
appoint from their number such committees with such powers as they shall
determine; may authorize one or more of their number or any agent to execute or
deliver any instrument or make any payment on their behalf; may retain counsel
and employ agents and such clerical and accounting services as they may require
in carrying out the provisions of the Plan; and may allocate among themselves or
delegate to other persons all or such portion of their duties hereunder as they
in their sole discretion decide.
9.06
Named Fiduciary

The Benefits Administration Committee and PFTIC are designated as named
fiduciaries within the meaning of Section 402(a) of ERISA.
9.07
Meetings

The Benefits Administration Committee and PFTIC shall hold meetings upon such
notice, at such place or places, and at such time or times as each may
respectively determine. The action of at least a majority of the members of the
Benefits Administration Committee or the PFTIC, as the case may be, expressed
from time to time by a vote at a meeting or in writing without a meeting shall
constitute the action of that Benefits Administration Committee or the PFTIC, as
the case may be, and shall have the same effect for all purposes as if assented
to by all members of such Committee at the time in office.
9.08
Compensation and Bonding

The members of the Benefits Administration Committee and PFTIC shall serve
without compensation for their services as such. Except as may otherwise be
required by law, no bond or other security need be required of any member in
that capacity in any jurisdiction.
9.09
Addresses

Each Participant and each designated Beneficiary must file with the Benefits
Administration Committee, as needed, in writing, his or her mailing address and
each change of that address.
9.10
Trustee and Trust

The Trustee shall be appointed by the PFTIC and shall enter into an agreement
with the PFTIC for the purpose of investing and reinvesting contributions. The
PFTIC, shall provide for the investing and reinvesting of contributions in
designated investment funds as required herein. All benefits to which a
Participant or Beneficiary may be entitled from the Plan will be paid at the
direction of the Benefits Administration Committee.

Vectrus 401(k) Plan    41

--------------------------------------------------------------------------------




9.11
Records

The Benefits Administration Committee shall see that books of account are kept
which show all receipts and disbursements and a complete record of the operation
of the Plan, including records of each Participant's Accounts.
9.12
Claims

When any individual claim for benefits is denied in whole or in part, such
denial shall be handled under the claims and appeals procedures established by
the Benefits Administration Committee.
ARTICLE 10.    MANAGEMENT OF FUNDS
10.01
Pension Fund Trust and Investment Committee

The PFTIC shall be responsible, except as otherwise herein expressly provided,
for the management of the assets of the Plan.
The PFTIC is designated a named fiduciary of the Plan within the meaning of
Section 402(a) of ERISA and shall have the authority, powers and
responsibilities delegated and allocated to it hereunder, including, but not by
way of limitation, the authority to establish one or more trusts for the Plan
pursuant to trust instrument(s) approved or authorized by the PFTIC and, subject
to the provisions of such trust instrument(s), to:
(o)
provide, consistent with the provisions of the Plan, direction to the Trustee
thereunder, that may involve but need not be limited to direction of investment
of Plan assets and the establishment of investment criteria; and

(p)
appoint and provide for use of investment advisors and investment managers.

In discharging its responsibility, the PFTIC shall evaluate and monitor the
investment performances of the Trustee and investment managers, if any.
10.02
Trust Agreement

All the funds of the Plan shall be held by Trustees appointed from time to time
under a trust agreement adopted, or as amended, by the PFTIC for use in
providing the benefits of the Plan and paying its expenses not paid directly by
the Employer. The Employer shall have no liability for the payment of benefits
under the Plan or for the administration of the funds paid over to the Trustees.
10.03
Fiscal Year

The fiscal year of the Plan and the Trust shall end on the 31st day of December
each year or at such other date as may be designated by the PFTIC.
10.04
Exclusive Benefit Rule

Except as otherwise provided in the Plan, no part of the corpus or income of the
funds of the Plan shall be used for, or diverted to, purposes other than for the
exclusive benefit of Participants and other persons entitled to benefits under
the Plan and paying the expenses of the Plan not paid directly by the Employer.
No person shall have any interest in, or right to, any part of the earnings of
the funds of the Plan, or any right in, or to, any part of the assets held under
the Plan, except as and to the extent expressly provided in the Plan.

Vectrus 401(k) Plan    42

--------------------------------------------------------------------------------




ARTICLE 11.    AMENDMENT, MERGER AND TERMINATION
11.01
Amendment of Plan

The Board of Directors reserves the right at any time and from time to time, and
retroactively if deemed necessary or appropriate to conform with governmental
regulations or other policies, to modify or amend, in whole or in part, any or
all of the provisions of the Plan; provided, however, that no such modification
or amendment shall make it possible for any part of the funds of the Plan to be
used for, or diverted to, purposes other than for the exclusive benefit of
Participants or Beneficiaries, or shall increase the duties of the Trustee
without its consent thereto in writing, other than to comport with changes in
the Code, ERISA, or the rules thereunder. Except as may be required to conform
with governmental regulations, no such amendment shall adversely affect the
rights of any Participant with respect to contributions made on his or her
behalf prior to the date of such amendment.
Except to the extent permitted under Section 411(d)(6) of the Code and the
regulations issued thereunder, no amendment shall be made that has the effect of
decreasing the balance of the Accounts of any Participant or of reducing the
nonforfeitable percentage of the balance of the Accounts of a Participant below
the nonforfeitable percentage computed under the Plan as in effect on the date
on which the amendment is adopted, or if later, the date on which the amendment
becomes effective. In addition, no amendment shall be made that has the effect
of eliminating or restricting an optional form of benefit. The preceding
sentence shall not apply to an amendment that eliminates or restricts the
ability of a Participant to receive payment of his or her Accounts under a
particular optional form of benefit if the amendment provides a lump-sum
distribution form that is otherwise identical to the optional form of benefit
being eliminated or restricted. For this purpose, a single sum distribution form
is otherwise identical only if the lump-sum distribution form is identical in
all respect to the eliminated or restricted optional form of benefit (or would
be identical except that it provides greater rights to the Participant) except
with respect to the timing of payments after commencement.
11.02
Merger, Consolidation or Transfer

The Plan may be merged or consolidated with, and its assets or liabilities may
be transferred to, any other plan and trust only if the benefit that would be
received by a Participant, in the event of a termination of the Plan immediately
after such transfer, merger or consolidation, are at least equal to the benefits
the Participant would have received if the Plan had terminate immediately before
the transfer, merger or consolidation, and such transfer, merger or
consolidation does not otherwise result in the elimination or reduction of any
benefits that are protected under Section 411(d)(6) of the Code.
11.03
Additional Participating Employers

(l)
If any company is or becomes a subsidiary of or associated with an Employer, the
Board of Directors may include the employees of that subsidiary or associated
company in the membership of the Plan upon appropriate action by that company
necessary to adopt the Plan. In that event, or if any persons become Employees
of an Employer as the result of merger or consolidation or as the result of
acquisition of all or part of the assets or business of another company, the
Board of Directors or its delegate shall determine to what extent, if any,
previous service with the subsidiary, associated or other company shall be
recognized under the Plan but subject to the continued qualification of the
trust for the Plan as tax-exempt under the Code. In addition to the foregoing,
any division of the Employer or an Affiliated Employer may be designated by the
Board of Directors or its delegate as eligible to participate in the Plan with
respect to any or all of its Employees.


Vectrus 401(k) Plan    43

--------------------------------------------------------------------------------




(m)
Any subsidiary or associated company may terminate its participation in the Plan
upon appropriate action by it. In that event, the funds of the Plan held on
account of Participants in the employ of that company and any unpaid balances of
the Accounts of all Participants who have separated from the employ of that
company, shall be determined by the Benefits Administration Committee. Those
funds shall be distributed as provided in Section 11.04 if the Plan should be
terminated or shall be segregated by the Trustees as a separate trust, pursuant
to certification to the Trustees by the Benefits Administration Committee,
continuing the Plan as a separate plan for the employees of that company under
which the board of directors of that company shall succeed to all the powers and
duties of the Board of Directors, including the appointment of the members of
the Benefits Administration Committee and the PFTIC.

11.04
Termination of Plan

(e)
The Plan is entirely voluntary on the part of the Employer. The Board of
Directors reserves the right at any time to terminate the Plan, the Trust
agreement and the Trust hereunder or to suspend, reduce or partially or
completely discontinue contributions thereto. In the event of such termination
or partial termination of the Plan or complete discontinuance of contributions,
the interests of Participants shall automatically become nonforfeitable.

(f)
Upon termination of the Plan, Deferred Cash Contributions, with earnings
thereon, shall be distributed to Participants only if (i) neither the Employer
nor an Affiliated Employer establishes or maintains a successor defined
contribution plan, and (ii) payment is made to the Participants in the form of a
lump-sum distribution (as defined in Section 402(e)(4)(D) of the Code, without
regard to subclauses (I) through (IV) of clause (i) thereof). For purposes of
this paragraph, a "successor defined contribution plan" is a defined
contribution plan (other than an employee stock ownership plan as defined in
Section 4975(e)(7) or 409(a) of the Code, a simplified employee pension as
defined in Section 408(k) of the Code, a SIMPLE IRA plan as defined in Section
408(p) of the Code, a plan or contract that satisfies the requirements of
Section 403(b) of the Code, or a plan that is described in Section 457(b) or (f)
of the Code) that exists at the time the Plan is terminated or within the
12-month period beginning on the date all assets are distributed, and that
accepts salary deferrals. However, in no event shall a defined contribution plan
be deemed a successor plan if fewer than 2 percent of the employees who are
eligible to participate in the Plan at the time of its termination are or were
eligible to participate in such other defined contribution plan of the Employer
or an Affiliated Employer (other than a plan excluded under the prior sentence)
at any time during the period beginning 12 months before and ending 12 months
after the date of the Plan's termination.

ARTICLE 12.    GENERAL PROVISIONS
12.01
Nonalienation

Except as required by any applicable law or the following provisions of this
Section, no benefit under the Plan shall in any manner be anticipated, assigned
or alienated, and any attempt to do so shall be void.
(m)
Payment shall be made in accordance with the provisions of any judgment, decree
or order that:

(v)
creates for, or assigns to, a Spouse, former Spouse, child, or other dependent
of a Participant the right to receive all or a portion of the Participant's
benefits under the Plan for the purpose of providing child support, alimony
payments or marital property rights to that Spouse, child or dependent;


Vectrus 401(k) Plan    44

--------------------------------------------------------------------------------




(vi)
is made pursuant to a State domestic relations law;

(vii)
does not require the Plan to provide any type of benefit, or any option, not
otherwise provided under the Plan; and

(viii)
otherwise meets the requirements of Section 206(d) of ERISA, as amended, as a
"qualified domestic relations order," as determined by the Benefits
Administration Committee.

Notwithstanding anything herein to the contrary, if the amount payable to the
alternate payee under the qualified domestic relations order is less than
$5,000, such amount shall be paid in a single lump-sum payment as soon as
practicable following the qualification of the order. If the amount exceeds
$5,000, it may be paid as soon as practicable following the qualification of the
order if the qualified domestic relations order so provides and the alternate
payee consents thereto; otherwise, it may not be payable before the earliest of
the Participant's Severance from Employment, the time such amount could be
withdrawn under ARTICLE 6, or the Participant's attainment of age 50.
(n)
A Participant's benefit under the Plan shall be offset or reduced by the amount
the Participant is required to pay to the Plan under the circumstances set forth
in Section 401(a)(13)(C) of the Code.

(o)
A Participant's benefit under the Plan shall be distributed as required because
of the enforcement of a federal tax levy made pursuant to Section 6331 of the
Code or the collection by the United States on a judgment resulting from an
unpaid tax assessment.

12.02
Conditions of Employment Not Affected by Plan

The establishment of the Plan shall not confer any legal rights upon any
Employee or other person for a continuation of employment, nor shall it
interfere with the rights of the Employer to discharge any Employee and to treat
him or her without regard to the effect that that treatment might have upon him
or her as a Participant or potential Participant of the Plan.
12.03
Facility of Payment

If the Benefits Administration Committee shall find that a Participant or other
person entitled to a benefit is unable to care for his or her affairs because of
illness or accident or because he or she is a minor, the Benefits Administration
Committee may direct that any benefit due him or her, unless claim shall have
been made for the benefit by a duly-appointed legal representative, be paid to
his or her Spouse, a child, a parent, or other blood relative or to a person
with whom he or she resides. Any payment so made shall be a complete discharge
of the liabilities of the Plan for that benefit.
Furthermore, if the Benefits Administration Committee receives, on behalf of a
Participant, a power of attorney with respect to such Participant valid under
state law, the Benefits Administration Committee shall comply with the
instructions of the named attorney to the extent the Benefits Administration
Committee would comply with such instructions if given by the Participant and
such instructions are consistent with the power of attorney.
12.04
Erroneous Allocation

Notwithstanding any provision of the Plan to the contrary, if a Participant's
Account is credited with an erroneous amount due to a mistake in fact or law,
the Benefits Administration Committee shall adjust such Account in such
equitable manner as it deems appropriate to correct the erroneous allocation.

Vectrus 401(k) Plan    45

--------------------------------------------------------------------------------




12.05
Information

Each Participant, Beneficiary or other person entitled to a benefit, before any
benefit shall be payable to him or her on his or her account under the Plan,
shall file with the Benefits Administration Committee the information it shall
require to establish his or her rights and benefits under the Plan.
12.06
Top-Heavy Provisions

(a)
The following definitions apply to the terms used in this Section:

(vi)
"applicable determination date" means the last day of the preceding Plan Year;

(vii)
"top-heavy ratio" means the ratio of (A) the value of the aggregate of the
Accounts under the Plan for key employees to (B) the value of the aggregate of
the Accounts under the Plan for all key employees and non-key employees;

(viii)
“key employee” shall be defined as provided in Section 416 of the Code;

(ix)
"non-key employee" means any Employee who is not a key employee;

(x)
"applicable Valuation Date" means the Valuation Date coincident with or
immediately preceding the last day of the preceding Plan Year;

(xi)
"required aggregation group" means any other qualified plan(s) of the Employer
or an Affiliated Employer (including plans that terminated within the five-year
period ending on the applicable determination date) in which there are
participants who are key employees or which enable(s) the Plan to meet the
requirements of Section 401(a)(4) or 410 of the Code; and

(xii)
"permissive aggregation group" means each plan in the required aggregation group
and any other qualified plan(s) of the Employer or an Affiliated Employer in
which all participants are non-key employees, if the resulting aggregation group
continues to meet the requirements of Sections 401(a)(4) and 410 of the Code.

(b)
For purposes of this Section, the Plan shall be "top-heavy" with respect to any
Plan Year if as of the applicable determination date the top-heavy ratio exceeds
60 percent. The top-heavy ratio shall be determined as of the applicable
Valuation Date in accordance with Sections 416(g)(3) and 416(g)(4)(B) of the
Code and Section 4.06 of the Plan. The determination of whether the Plan is
top-heavy is subject to the following:

(ix)
the Accounts under the Plan will be combined with the account balances or the
present value of accrued benefits under each other plan in the required
aggregation group and, in the Employer's discretion, may be combined with the
account balances or the present value of accrued benefits under any other
qualified plan in the permissive aggregation group;

(x)
the Accounts for an Employee as of the applicable determination date shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with the Plan under Section 416(g)(2) of the Code during
the one-year period (five-year period in the case of a distribution made for a
reason other than severance from employment, death, or disability) ending on the
applicable determination date;


Vectrus 401(k) Plan    46

--------------------------------------------------------------------------------




(xi)
distributions under any plan that terminated within the five-year period ending
on the applicable determination date shall be taken into account if such plan
contained key employees and, therefore, would have been part of the required
aggregation group; and

(xii)
if an individual has not performed services for the Employer or an Affiliated
Employer at any time during the one-year period ending on the applicable
determination date, such individual's accounts and the present value of his or
her accrued benefits shall not be taken into account.

(c)
For each Plan Year with respect to which the Plan is top-heavy, an additional
Employer contribution shall be allocated on behalf of each Participant (and each
Employee eligible to become a Participant) who is a non-key employee, and who
has not severed employment as of the last day of the Plan Year, to the extent
that the contributions made on his or her behalf under Sections 3.03 and 3.04
for the Plan Year would otherwise be less than 3 percent of his or her Statutory
Compensation. However, if the greatest percentage of Statutory Compensation
contributed on behalf of a key employee under Sections 3.01(a), 3.03, and 3.04
for the Plan Year (disregarding any contributions made under Section 3.14 for
the Plan Year) would be less than 3 percent, that lesser percentage shall be
substituted for "3 percent" in the preceding sentence. Notwithstanding the
foregoing provisions of this subparagraph, no minimum contribution shall be made
under this Plan with respect to a Participant (or an Employee eligible to become
a Participant) if the required minimum benefit under Section 416(c)(1) of the
Code is provided to him by any other qualified pension plan of the Employer or
an Affiliated Employer.

12.07
Missing Participants and Beneficiaries

If the Benefits Administration Committee cannot ascertain the whereabouts of any
person to whom a payment is due under the Plan, the Benefits Administration
Committee may, no earlier than three years from the date such payment is due,
mail a notice of such due and owing payment to the last known address of such
person, as shown on the records of the Benefits Administration Committee or the
Employer. If such person has not made written claim therefore within three
months of the date of the mailing, the Benefits Administration Committee shall
take the following actions:
(c)
If the Accounts payable do not exceed $5,000, such Accounts shall be directly
rolled to an individual retirement account (within the meaning of Section
7701(a)(37) of the Code) (“IRA”) selected by the PFTIC. The IRA shall be
maintained for the exclusive benefit of the Participant or Beneficiary on whose
behalf such transfer is made. The funds in the IRA shall be invested in an
investment product designed to preserve principal and provide a reasonable rate
of return, whether or not such return is guaranteed, consistent with liquidity,
as determined from time to time by the PFTIC. The establishment of such an IRA
shall be subject to the provisions of Sections 8.08(b)(i), (ii) and (iii).

(d)
If the Accounts payable exceed $5,000 and the Participant has not reached his or
her required beginning date under Section 8.04, his or her Accounts shall remain
in the Plan in the Participant's name in the Plan, as applicable. If the
Accounts payable exceed $5,000 and the Benefits Administration Committee is
unable to locate any such person to whom a payment is due under the Plan or any
such person fails to present a check for payment in a timely manner, the amount
due such person shall be forfeited at such time as the Benefits Administration
Committee shall determine in its sole discretion and pursuant to
nondiscriminatory rules established for that purpose (but in all events prior to
the time such payment would otherwise escheat under any applicable State law).
If, however, such a person later files a claim for such payment before the Plan
is terminated, the benefit will be reinstated and payment made without any
interest earned thereon.


Vectrus 401(k) Plan    47

--------------------------------------------------------------------------------




12.08
Elections and Notices

Any elections, notifications, or designations made pursuant to the provisions of
the Plan shall be made in the manner and time determined by the Benefits
Administration Committee under rules uniformly applicable to all employees
similarly situated. The Benefits Administration Committee reserves the right to
change the time and manner for making notifications, elections or designations
under the Plan if it determines after due deliberation that such action is
justified in that it improves the administration of the Plan. In the event of a
conflict between the provisions for making an election, notification, or
designation set forth in the Plan and such new administrative procedures, those
new administrative procedures shall prevail. Any notices required to be
distributed to and any elections required to be made by Participants,
Beneficiaries and alternate payees pursuant to the terms of the Plan may, at the
direction of the Benefits Administration Committee, be transmitted
electronically or telephonically, to the extent permitted by, and in accordance
with any procedures set forth in, applicable law and regulations.
12.09
Construction

(a)
The Plan shall be construed, regulated, and administered under ERISA and the
laws of the State of Colorado, except where ERISA controls.

(b)
The titles and headings of the ARTICLES and Sections in this Plan are for
convenience only. In the case of ambiguity or inconsistency, the text rather
than the titles or headings shall control.






Vectrus 401(k) Plan    48

--------------------------------------------------------------------------------




APPENDIX A – BENEFIT GROUPS AND PROJECTS
COVERED BY THE VECTRUS 401(k) PLAN
(As Effective September 27, 2014)
Subject to Section 2.01, this list identifies all Service Contract Act (SCA)
contracts, Union contracts, professional and international locations in which
Eligible Employees (EEs) for the Plan are employed. This list will be updated
from time to time to reflect changes in SCA contracts, union collective
bargaining agreements and project management positions.
VECTRUS SYSTEMS CORPORATION EMPLOYEES:
DOMESTIC EMPLOYEES:
Benefit Group
Description
Match
Floor
Contribution
ANSF Contract,  
Domestic Employees


 
 
 
1. ANSF DOM (Added 6/1/13)
1. Domestic Project Benefitted EEs supporting MEO contract
No match for any of these EEs
No floor contribution for any of these EEs
Domestic Subject  
matter Experts (SME) Temporary
 
 
 
1. ATEMP DOM (Added 3/25/13)
1. Temporary employees working in US, hired to work on specific projects not to
exceed one year
No match for any of these EEs
No floor contribution for any of these EEs
Headquarters Professional Benefitted (added 9/1/13)
 
 
 
1. HQ PRF EX
1. Exempt, Professionally Benefited EEs
1. $.50 to 6%
No floor contribution for any of these EEs
2. HQ PRF NE
2. Non Exempt, Professionally Benefited EEs
2. $.50 to 6%
PACAF DRSN VOIP
 
 
 
1. CCSS2NEH
1. SCA nonexempt EEs
No match for any of these EEs
No floor contribution for any of these EEs
2. CCSS4
2. SCA nonexempt EEs
Fleet Systems Engineering Team (FSET) (Added 11/16/13)
 
 
 
1. FSET EX
1. Exempt, Professionally Benefits EEs
1. $.50 to 6%
No floor contribution for any of these EEs
2. FSET NE
2. Non Exempt, Professionally Benefits EEs
2. $.50 to 6%


Vectrus 401(k) Plan    49

--------------------------------------------------------------------------------




Benefit Group
Description
Match
Floor
Contribution
Forward Operating Location Base Operating Support contract (FOLBOS)


 
 
 
1. FOLBOSEX
1. Exempt EEs
No match for any of these EEs
No floor contribution for any of these EEs
2. FOLBOSNE
2. SCA nonexempt EEs
3. FOLBOSNTE
3. SCA nonexempt temp EEs
Ft. Benning DOL contract
 
 
 
1. BENEX
1. Exempt EEs
No match for any of these EEs
No floor contribution for any of these EEs
2. BENNE
2. Union EEs
3. BENNENU
3. SCA nonexempt EEs
4. BENTE
4. Union temp (or very few hours part-time) EEs
IDIQ – Indefinite Order contracts
 
 
 
1. FS NE 3RD
1. Nonexempt EEs
No match for any of these EEs
No floor contribution for any of these EEs
2. FS EX 3RD
2. Exempt EEs
LOGCAP
 
 
 
1. LOGCAP EX
1. Exempt EEs
No match for any of these EEs
No floor contribution for any of these EEs
2. LOGCAP NE
2. Nonexempt EEs
Marine Corps Logistics Support Services (MCLOGSS) (Added 10/21/13)
 
 
 
1. MCCDMCEX
1. Exempt EEs
No match for any of these EEs
No floor contribution for any of these EEs
2. MCCDMCNE
2. Nonexempt EEs
3. MC ELM EX
3. Exempt EEs
4. MC ELM NE
4. Nonexempt EEs
5. MCCDMCPT
5. Nonexempt, part-time EEs
Ft. Rucker (Added 3/1/2013)
 
 
 
1. RUCK EX
1. Exempt EEs
No match for any of these EEs
No floor contribution for any of these EEs
2. RUCK NE
2. Nonexempt, SCA EEs
3. RUCK UN
3. Union EEs
4. RUCKUN401
4. Union EEs
Maxwell
 
 
 


Vectrus 401(k) Plan    50

--------------------------------------------------------------------------------




Benefit Group
Description
Match
Floor
Contribution
1. MAX EX
1. Exempt EEs
No match for any of these EEs
No floor contribution for any of these EEs
2. MAX NE
2. SCA nonexempt EEs
3. MAXTEMP
3. SCA nonexempt temp EEs
4. MAX NE PT
4. SCA nonexempt part-time EEs
 
5. MXUN13350
5. Union 13350 full time EEs
5. $.50 to 3%
 
6. MXUNPT133
6. Union 13350 part-time EEs
6. $.50 to 3%
 
7. MXUN9504
7. Union 9504 full time EEs
7. $.50 to 3%
 
8. MXUNPT950
8. Union 9504 part-time EEs
8. $.50 to 3%
 
Vectrus Systems Corporation Management Benefitted


 
 
 
1. ITT EX (Added 9/27/2014)
1. Exempt EEs
1. $.50 to 8%
No floor contribution for any of these EEs
2. ITT NE (Added 9/27/2014)
2. Nonexempt EEs
2. $.50 to 8%



INTERNATIONAL EMPLOYEES ELIGIBLE FOR THE PLAN:
(International EEs first eligible to begin contributing on 2/19/09 paycheck)
Benefit Group
Description: All internationally professional benefited EEs working in the
following countries:
Match
Floor Contribution
Vectrus Systems Corporation Management Benefitted


 
 
 
1. ITT INT (Added 9/27/2014)
1. All locations outside of the U.S.
1. $.50 to 8%
No floor contribution for any of these EEs
1. FSET IN (Added 11/16/13)
1. Bahrain, Japan, Italy
1. $.50 to 6%
No floor contribution for any of the international EEs
1. ATEMP INT
1. Temporary employees working outside US. Hired to work on specific projects
not to exceed one year. Any location.
No match for any of the international EEs
No floor contribution for any of the international EEs
2. ARCENTSTB
2. Kuwait
 
 
3. CCSS4I
3. Korea, Japan
 
 
4. FOLBOSIN
4. Curacao (DI)
 
 
5. FIHNE3RD
5. Qatar, Iraq
 
 
6. FIHEX3RD (added 11/8/12)
6. Qatar, Iraq
 
 
7. LOGCAPIN
7. Afghanistan
 
 


Vectrus 401(k) Plan    51

--------------------------------------------------------------------------------




Benefit Group
Description: All internationally professional benefited EEs working in the
following countries:
Match
Floor Contribution
8. MCCDMCIN (added 10/21/13)
8. Afghanistan, Oman, Japan
 
 
9. OPMEGENE
9. Germany
 
 
10. OPMEITNE
10. Italy
 
 
11. OPMEKONE
11. Kosovo
 
 
12. OPMEISNE
12. Israel
 
 
13. OPMEISEX
13. Israel
 
 
14. OPMETUNE (added 9/25/2013)
14. Turkey
 
 
15. FICKBOSS
15. Kuwait
 
 
16. FICGMASS
16. Kuwait
 
 
17. FICIDIQ
17. Afghanistan, Iraq, Kyrgystan, Qatar
 
 
18. FICMEO
18. Kuwait, Qatar
 
 
19. FICMISC
19. Kuwait
 
 
20. FICMNCF
20. Iraq
 
 
21. FICQTBOS
21. Qatar
 
 
22. FICQTPRO
22. Qatar
 
 
23. FICTSWA
23. Afghanistan, Djibouti, Iraq, Kuwait, Qatar, Saudia Arabia
 
 
24. FILGMASS
24. Kuwait
 
 
25. FILMEO
25. Kuwait, Qatar
 
 
26. FSIC NE
26. varied locations
 
 
27. FSIC EX
27. varied locations
 
 
28. ANSFN
28. Afghanistan
 
 
29. ANSFS
29. Afghanistan
 
 
30. UCSC EN
30. England
 
 
31. UCSC IT
31. Italy
 
 
32. UCSC TU
32. Turkey
 
 
33. DEVSLU AN (Added 5/1/2013)
33. Deveselu, Romania
 
 

VECTRUS, INC. EMPLOYEES:
DOMESTIC EMPLOYEES
Benefit Group
Description
Match
Floor Contribution
Vectrus, Inc. Management Benefitted
 
 
 
1. VEC EX (Added 9/27/2014)
1. Exempt EEs
1. $.50 to 10%
No floor contribution for any of these EEs
2. VEC NE (Added 9/27/2014)
2. Nonexempt EEs
2. $.50 to 10%


Vectrus 401(k) Plan    52

--------------------------------------------------------------------------------






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

Vectrus 401(k) Plan    53

--------------------------------------------------------------------------------






INTERNATIONAL EMPLOYEES:
Benefit Group
Description
Match
Floor Contribution
Vectrus, Inc. Management Benefitted
 
 
 
1. VEC EX (Added 9/27/2014)
1. All locations outside of the U.S.
$.50 to 8%
No floor contribution for any of these EEs




Vectrus 401(k) Plan    54

--------------------------------------------------------------------------------






APPENDIX B – FORMER ISP PARTICIPANTS
TRANSFERRED TO THE VECTRUS 401(k) PLAN
(As Effective September 27, 2014)
This Appendix B shall apply solely to individuals whose Accounts are
attributable in part to amounts transferred to the Plan from the Exelis Salaried
Investment and Savings Plan (the “ISP”).
A.    Any individual whose Account (as that term is defined in the ISP) is
transferred from the ISP to the Plan shall have his or her Service (as that term
is defined in the ISP) in the ISP counted for purposes of satisfying the 30-day
eligibility period set forth in Section 2.01(b). The Benefits Administration
Committee shall assume that any individual’s Service as measured by the ISP and
communicated to the Benefits Administration Committee is conclusive and binding
for purposes of such Eligible Employee’s ability to make contributions pursuant
to Section 2.01(b).
B.    Accounts under the ISP that are transferred from the ISP to the Plan shall
be transferred on the transfer date from the following accounts in the ISP to
Accounts, including Prior Plan Accounts, in the Plan as follows:
Transferred from the Following
Accounts in the ISP
Transferred to the Following
Accounts in the Plan
Before-Tax Account
Pre-Tax Account
After-Tax Account
After-Tax Account
Prior Plan Account
Prior Plan Employer Contribution Account
Rollover Account
Rollover Account
Prior ESOP Account
Prior Plan Employer Contribution Account
Company Floor Account
Prior Plan Employer Contribution Account
Prior Company Matching Account
Prior Plan Employer Contribution Account
Company Base Account
Prior Plan Employer Contribution Account
Company Matching Account
Prior Plan Employer Contribution Account

B.    Notwithstanding anything to the contrary in Section 6.02, a Participant
may, subject to Section 6.06, elect to withdraw all or part of his or her Prior
Plan Employer Contribution Account at any time; provided, however, that a
Participant may not elect to withdraw all or part of his or her Prior Plan
Employer Contribution Account attributable to the Company Matching Account until
24 months after the Effective Date unless he or she otherwise reaches age 59½.



Vectrus 401(k) Plan    55